Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 27, 2011

among

STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P.

AND CERTAIN AFFILIATED ENTITIES, collectively as Borrower

and

The Lenders Party Hereto

and

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent

KEYBANC CAPITAL MARKETS, LLC,

as Sole Book Runner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01 Defined Terms

     1   

SECTION 1.02 Classification of Loans and Borrowings

     23   

SECTION 1.03 Terms Generally

     23   

SECTION 1.04 Accounting Terms; GAAP

     23   

SECTION 1.05 Designation of Lead Borrower as Agent for Borrower

     24   

ARTICLE II The Loans

     25   

SECTION 2.01 Commitments

     25   

SECTION 2.02 Loans and Borrowings

     25   

SECTION 2.03 Requests for Revolving Borrowings

     26   

SECTION 2.04 Increase of Commitments

     26   

SECTION 2.05 Intentionally Reserved

     29   

SECTION 2.06 Funding of Borrowings

     29   

SECTION 2.07 Interest Elections

     29   

SECTION 2.08 Intentionally Omitted

     30   

SECTION 2.09 Repayment of Loans; Evidence of Debt

     30   

SECTION 2.10 Prepayment of Loans

     31   

SECTION 2.11 Fees

     32   

SECTION 2.12 Interest

     32   

SECTION 2.13 Alternate Rate of Interest

     33   

SECTION 2.14 Increased Costs

     34   

SECTION 2.15 Break Funding Payments

     35   

SECTION 2.16 Taxes

     35   

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     36   

SECTION 2.18 Defaulting Lenders

     38   

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     39   

SECTION 2.20 Extension

     40   

ARTICLE III Representations and Warranties

     42   

SECTION 3.01 Organization; Powers

     42   

SECTION 3.02 Authorization; Enforceability

     42   

SECTION 3.03 Governmental Approvals; No Conflicts

     42   

SECTION 3.04 Financial Condition; No Material Adverse Change

     42   

SECTION 3.05 Properties

     43   

SECTION 3.06 Intellectual Property

     44   

SECTION 3.07 Litigation and Environmental Matters

     44   

SECTION 3.08 Compliance with Laws and Agreements

     46   

SECTION 3.09 Investment and Holding Company Status

     46   

SECTION 3.10 Taxes

     46   

SECTION 3.11 ERISA

     47   

SECTION 3.12 Disclosure

     47   

 

i



--------------------------------------------------------------------------------

SECTION 3.13 Insurance

     47   

SECTION 3.14 Margin Regulations

     47   

SECTION 3.15 Subsidiaries; REIT Qualification

     47   

ARTICLE IV Conditions

     48   

SECTION 4.01 Effective Date

     48   

SECTION 4.02 Each Credit Event

     49   

ARTICLE V Affirmative Covenants

     50   

SECTION 5.01 Financial Statements; Ratings Change and Other Information

     50   

SECTION 5.02 Financial Tests

     51   

SECTION 5.03 Notices of Material Events

     52   

SECTION 5.04 Existence; Conduct of Business

     53   

SECTION 5.05 Payment of Obligations

     53   

SECTION 5.06 Maintenance of Properties; Insurance

     53   

SECTION 5.07 Books and Records; Inspection Rights

     56   

SECTION 5.08 Compliance with Laws

     56   

SECTION 5.09 Use of Proceeds

     56   

SECTION 5.10 Fiscal Year

     56   

SECTION 5.11 Environmental Matters

     56   

SECTION 5.12 Property Pool

     57   

SECTION 5.13 Further Assurances

     58   

SECTION 5.14 Parent Covenants

     58   

SECTION 5.15 Interest Reserve

     59   

SECTION 5.16 RESERVED

     59   

SECTION 5.17 Partial Releases

     59   

SECTION 5.18 SmartStop Brand

     60   

SECTION 5.19 Kentucky Properties

     60   

SECTION 5.20 Additional Pool Properties

     60   

SECTION 5.21 Release of SSTI LADERA LAND, LLC

     60   

ARTICLE VI Negative Covenants

     61   

SECTION 6.01 Liens

     61   

SECTION 6.02 Fundamental Changes

     61   

SECTION 6.03 Investments, Loans, Advances and Acquisitions

     62   

SECTION 6.04 Hedging Agreements

     63   

SECTION 6.05 Restricted Payments

     63   

SECTION 6.06 Transactions with Affiliates

     63   

SECTION 6.07 Parent Negative Covenants

     63   

SECTION 6.08 Restrictive Agreements

     64   

SECTION 6.09 Indebtedness

     64   

SECTION 6.10 Management Fees

     65   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     65   

ARTICLE VIII The Administrative Agent

     67   

ARTICLE IX Miscellaneous

     70   

SECTION 9.01 Notices

     70   

SECTION 9.02 Waivers; Amendments

     70   

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     72   

SECTION 9.04 Successors and Assigns

     73   

SECTION 9.05 Survival

     76   

SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several

     76   

SECTION 9.07 Severability

     77   

SECTION 9.08 Right of Setoff

     77   

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     77   

SECTION 9.10 WAIVER OF JURY TRIAL

     79   

SECTION 9.11 Headings

     79   

SECTION 9.12 Confidentiality

     79   

SECTION 9.13 Interest Rate Limitation

     80   

SECTION 9.14 USA PATRIOT Act

     80   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

  

Schedule 2.01 –

   Commitments

Schedule 3.05(f)

   Earthquake or Seismic Area

Schedule 3.07

   Litigation Disclosure

Schedule 3.15 –

   Subsidiaries

Schedule 5.12 –

   Pool

Schedule 6.01 –

   Existing Liens

 

EXHIBITS:

     

Exhibit A

     –       Form of Assignment and Acceptance

Exhibit B-1

     –       Form of Compliance Certificate

Exhibit B-2

     –       Form of Release Compliance Certificate

Exhibit C

     –       Form of Guaranty

Exhibit D

     –       Form of Note

Exhibit E

     –       Form of Borrowing Request/Interest Rate Election

Exhibit F

     –       Joinder Agreement

Exhibit G

     –       Form of Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND

RESTATES THAT CERTAIN CREDIT AGREEMENT DATED JULY 1, 2011 AS

AMENDED BY AN AMENDED AND RESTATED CREDIT AGREEMENT DATED AS

OF NOVEMBER 15, 2011, THE “ORIGINAL CREDIT AGREEMENT”), ENTERED

INTO BETWEEN STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P. AND

CERTAIN AFFILIATED ENTITIES, AS BORROWER, KEYBANK, NATIONAL

ASSOCIATION, AS AGENT AND

KEYBANC CAPITAL MARKETS AS SOLE BOOKRUNNER AND SOLE LEAD

ARRANGER, AND

THE VARIOUS LENDERS PARTY THERETO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
the 27th day of December, 2011 by and among Borrower (as defined herein), the
Lenders (as defined herein) and KeyBank (as defined herein).

W I T N E S S E T H

WHEREAS, the parties hereto entered into that certain Credit Agreement dated as
of July 1, 2011, as Amended by an Amended and Restated Credit Agreement dated as
of November 15, 2011 (the “Original Agreement”), whereby the Administrative
Agent and the Lenders made available to the Borrower a revolving loan facility
in the initial amount of $30,000,000.00, on the terms and conditions contained
therein.

WHEREAS, Borrower has requested, and KeyBank, as the Administrative Agent and
the sole Lender has agreed, to amend and restate, in full, the Original
Agreement in accordance with the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

1



--------------------------------------------------------------------------------

“Additional Pool Borrowers” means, the following Non-Homeland Borrowers:
collectively, SSTI LADERA LAND, LLC, SSTI 4761 GULF BREEZE PKWY, LLC, SSTI 2727
MISSOURI AVE, LLC and SSTI 6047 WOODROW BEAN DR, LLC.

“Additional Pool Properties” means the Non-Homeland Properties described on
Schedule 5.12 attached hereto owned by the Additional Pool Borrowers.

“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Allocated Guarantee Amount” for purposes of calculating the Indebtedness of a
Person with respect to a Guarantee by such Person of the first mortgage security
Indebtedness of an entity in which such Person owns less than 100% of the
ownership rights, means thirty percent (30%) of the positive result obtained by
subtracting (i) the total amount of such first mortgage secured Indebtedness
multiplied by such Person’s Equity Percentage in such entity, from (ii) the
amount of such first mortgage secured Indebtedness that is guaranteed by such
Person.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the then applicable Adjusted
LIBO Rate for one month interest periods, plus 1.00% per annum. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate, the Daily Libor or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Daily Libor, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Credit Exposure most recently in effect, giving effect to any
assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan, Daily Libor
Loan or Eurodollar Loan, as the case may be, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurodollar/Daily Libor Spread”:

 

ABR

Spread

   Eurodollar/Daily
Libor
Spread  

3.50%

     4.50 % 

“Appraisal” (whether one or more) means a written appraisal of the Mortgaged
Properties prepared by an MAI appraiser satisfactory to the Administrative
Agent. Each Appraisal must comply with all Legal Requirements and, unless
specifically provided to the contrary in this Agreement, must be in form and
substance satisfactory to the Administrative Agent.

“Appraised Value” means the “as is” value of Real Property, as set forth in the
most recent Appraisal for such Real Property.

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date
through the Business Day immediately preceding the Maturity Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means, the Non-Homeland Borrowers, the Homeland Borrowers and any
other Person who from time to time becomes a “Borrower” as required by
Section 5.12.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Base Availability” means, as adjusted from time to time pursuant to
the terms hereof, the aggregate of the following:

(a) the lesser of (i) sixty five percent (65%) of the Pool Value of the Homeland
Properties, or (ii) a loan amount which would provide a minimum Debt Yield equal
to the Homeland Debt Yield with respect to the Homeland Properties;

 

3



--------------------------------------------------------------------------------

(b) the lesser of (i) sixty five percent (65%) of the Pool Value of the
Non-Homeland Properties, or (ii) at such time as the Kentucky Properties are
added to the Pool, a loan amount which would provide a minimum Debt Yield with
respect to the Non-Homeland Properties of (A) ten percent (10%) through
December 27, 2012, and (B) ten and one half percent (10.5%) commencing
December 28, 2012 and at all times thereafter; and

(c) with respect to each Mortgaged Property which from time to time is hereafter
added to the Pool pursuant to Section 5.12, the lesser of (a) sixty five percent
(65%) of the Cost of such Mortgaged Property, (b) sixty five percent (65%) of
the Appraised Value of such Mortgaged Property, or (c) a loan amount which would
provide a minimum Debt Yield of ten and one half percent (10.5%) with respect to
such Mortgaged Property.

“Borrowing Base Certificate” means a certificate in the form of which is
attached hereto as Exhibit G.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Bridge Loan” means that certain loan in the current, maximum principal amount
of $28,000,000.00 made on or about the same date hereof by KeyBank, National
Association, as administrative agent on the behalf of certain lenders, to the
Borrower, which loan is evidenced by the Bridge Loan Documents, including,
without limitation, the Bridge Loan Agreement.

“Bridge Loan Agreement” means that certain Amended and Restated Credit Agreement
dated on or about the same date hereof by and between Borrower, the
Administrative Agent and the Lenders regarding the Bridge Loan.

“Bridge Loan Documents” means any and all documents and instruments evidencing,
relating to or securing the Bridge Loan, and shall include, by way of example
only, the Bridge Loan Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan or a Daily Libor Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.

“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.15 per square foot for each property owned by a Borrower or the Parent (or a
Subsidiary thereof).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of Parent
entitled to vote for members of the board of directors or equivalent governing
body of Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right);

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) Parent shall cease to (i) either be the sole general partner of, or wholly
own and control the general partner of, Lead Borrower or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests of Lead
Borrower; or

(d) Lead Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of each other Borrower (other than any
minority preferred equity interests owned in any Borrower on terms and
conditions satisfactory to all of the Lenders in their sole and absolute
discretion) free and clear of any Liens (other than Liens in favor of
Administrative Agent).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. Without limiting the
foregoing, Change in Law shall

 

5



--------------------------------------------------------------------------------

include the Dodd-Frank Act, Public Law 111-203, 12 U.S.C. §5301 et seq., enacted
July 21, 2010, as well as all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be under the Loan Documents, which Collateral shall
secure the Obligations and the Hedging Obligations on a pari passu basis.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04, or reduced pursuant to
Section 2.09(c). The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $82,000,000.00.

“Compliance Certificate” has the meaning set forth in Section 5.01(d) hereof and
a form of which is attached hereto as Exhibit B-1.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.

“Cost” means aggregate cost basis of a Real Property.

“Cost To Repair” has the meaning set forth in Section 5.06(d).

“Credit Party” means each Borrower and each Guarantor.

“Current Survey” shall mean a boundary survey of each of the Mortgaged
Properties.

“Daily Libor” means for any day, the rate for 1 month U.S. dollar deposits as
reported on as shown on Reuters LIBOR01 Page or any successor service in Dow
Jones Markets (formerly Telerate Page 3750) as of 11:00 a.m., London time, for
such day, provided, if such day is not a Business Day, the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source or interbank quotation).

 

6



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means the ratio of Net Operating Income from the
Mortgaged Properties determined as annualized for the preceding fiscal quarter
divided by the Implied Debt Service.

“Debt Yield” shall mean the sum of the Net Operating Income for a Mortgaged
Property in the Pool as of the end of a given quarter, multiplied by four, and
then divided by the outstanding principal balance of the Loan to be made based
upon the inclusion of such Mortgaged Property in the Pool as of the end of such
quarter (or other date of determination).

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of this Agreement.

“Deed of Trust” (whether one or more) means a deed of trust and security
agreement, a mortgage and security agreement, or a security deed and security
agreement covering the Mortgaged Properties.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment, within
two (2) Business Days of the date required to be funded by it hereunder; (b) has
notified the Borrower or Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s obligation to fund a Loan and indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan is not or cannot be satisfied) or under other
agreements in which it commits to extend credit; (c) has failed, within two
(2) Business Days after written request by the Administrative Agent or a
Borrower (and the Administrative Agent has received a copy of such request), to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder; or (d) has, or has a direct or indirect
parent company that has: (i) become the subject of a proceeding under any Debtor
Relief Law; (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it; or (iii) in the
good faith determination of the Administrative Agent, taken any material action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Lender.

 

7



--------------------------------------------------------------------------------

“Default Rate” has the meaning set forth in Section 2.12(d) hereof.

“Depository Account Pledge” shall mean the Depository Account Pledge and
Security Agreement dated as of December 27, 2011 executed by the Lead Borrower
and KeyBank, National Association, as Administrative Agent and as depository
bank.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) asset management and property
management fees in excess of three percent (3%) of gross revenue, plus
(d) property acquisition fees and expenses, plus or minus (e) to the extent
included in the determination of net income, any extraordinary losses or gains,
such as those resulting from sales or payment of Indebtedness, in each case, as
determined on a consolidated basis in accordance with GAAP, and including
(without duplication) the Equity Percentage of EBITDA for the Borrower’s
Unconsolidated Affiliates.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Assessment” shall mean a written assessment and report approved
by the Administrative Agent as to the status of any Mortgaged Properties
regarding compliance with any Legal Requirements related to environmental
matters and accompanied by a reliance letter satisfactory to the Administrative
Agent. Each Environmental Assessment must comply with all Legal Requirements.

“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or
(iii) the violation, or alleged violation, of any Environmental Laws or
Environmental Permits of or from any Governmental Authority relating to
environmental matters connected with any property owned, leased or operated by
the Borrower or any of its Subsidiaries.

“Environmental Indemnity” means that certain Fourth Amended and Restated
Environmental Compliance and Indemnity Agreement of even date herewith by the
Borrower and the Parent and delivered to the Administrative Agent, together with
any other environmental risk or indemnity agreement hereafter executed with
respect to any of the Mortgaged Properties.

 

8



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C.
§9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et
seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et
seq., the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq., the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq., (to the extent the
same relates to any Hazardous Materials), and the Oil Pollution Act of 1990, 33
U.S.C. §2701 et seq., as such laws have been amended or supplemented, and the
regulations promulgated pursuant thereto, and all analogous state and local
statutes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.

“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means the issuance and sale after the Effective Date by the
Parent of any equity securities of the Parent to any Person who is not the
Parent or one of its Subsidiaries, including, without limitation, pursuant to
the exercise of options or warrants or pursuant to the conversion of any debt
securities to equity.

“Equity Percentage” means the aggregate ownership percentage of the Parent, or
its Subsidiary, in each Unconsolidated Affiliate, which shall be calculated as
Parent’s or such Subsidiary’s, nominal capital ownership interest in the
Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate’s
organizational documents.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Amount” means the amount by which the Total Aggregate Asset Value
attributable to the Parent’s Equity Percentage of non-wholly owned Subsidiaries
exceeds thirty-five percent (35%) of the Total Aggregate Asset Value.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to

 

10



--------------------------------------------------------------------------------

such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.16(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter agreement, dated December 27, 2011, between Lead
Borrower and the Administrative Agent.

“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.

“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall reasonably require, duly authorized
by the Borrower and/or Parent to give notice of and to perfect or continue
perfection of the Lenders’ security interest in all Collateral.

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of the
Parent’s Adjusted EBITDA for the immediately preceding calendar quarter; to
(b) all of the scheduled principal due and payable (excluding principal due at
maturity and excluding principal payable on the Bridge Loan) and principal paid
on the Parent’s Indebtedness (including scheduled payments on Capital Lease
Obligations), plus all of the Parent’s Interest Expense, plus the aggregate of
all cash dividends payable on the preferred stock of the Parent or any of its
Subsidiaries, in each case for the period used to calculate Adjusted EBITDA, all
of the foregoing calculated without duplication, and based (as applicable) on
the Parent’s Equity Percentage of any unconsolidated Affiliate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

11



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means the Parent, and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.

“Guaranty” means a guaranty in the form of Exhibit C attached hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” means, with respect to the Parent, any Borrower or any
Subsidiary of the Parent or a Borrower, any obligations arising under any
Hedging Agreement entered into with the Administrative Agent.

“Homeland Borrowers” means, collectively, SSTI 4105 GEORGE BUSBEE PKWY, LLC,
SSTI 52 ANDREW BAILEY RD, LLC, SSTI 2801 NORTH BERKELEY LAKE RD, LLC, SSTI 1790
PEACHTREE INDUSTRIAL BLVD, LLC, SSTI 3357 BRECKINRIDGE BLVD, LLC, SSTI 1897 WEST
OAK PKWY, LLC, SSTI 3720 TRAMORE POINTE PKWY, LLC, SSTI 6780 ROSWELL RD, LLC,
SSTI 2340 COBB PKWY SE, LLC, SSTI 3564 LAWRENCEVILLE HWY, LLC, SSTI 790 MONUMENT
RD, LLC and SSTI 5550 TIMUQUANA RD, LLC, each a Delaware limited liability
company.

 

12



--------------------------------------------------------------------------------

“Homeland Debt Yield” means (a) 3.0% from the Effective Date through June 30,
2012, (b) 3.5% from July 1, 2012 through December 31, 2012, (c) 4.0% from
January 1, 2013 through June 30, 2013, (d) 5.0% from July 1, 2013 through
December 31, 2013, (e) 7.0% from January 1, 2014 through June 30, 2014, (f) 9.0%
from July 1, 2014 through December 31, 2014, and 10.5% thereafter.

“Homeland Properties” means the Real Property described on Schedule 5.12
attached hereto owned by the Homeland Borrowers.

“Implied Debt Service” means on any date of determination, an amount equal to
the annual principal and interest payment sufficient to amortize the then
current principal balance of the Loan in full during a thirty (30) year period
and an interest rate equal to the greater of (i) 7.00%, (ii) the 10-year US
Treasury Rate plus 275 basis points, or (iii) the effective interest rate under
the Loan.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.04(d).

“Increase Option” has the meaning assigned to such term in Section 2.04.

“Indebtedness” means, for any Person, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock;
(c) all obligations of such Person upon which interest charges are customarily
paid; (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business); (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) all Guarantees by
such Person of Indebtedness of others other than customary non-recourse carveout
guarantees and standard environmental indemnitees until such time as a carveout
guarantee becomes a recourse obligation, except that, for any Guarantees of the
Indebtedness of an entity in which the Person owns less than 100% of the
ownership rights of such entity, which Indebtedness is secured by a first
mortgage lien on existing real properties, the amount for purposes of this
clause (g) shall be equal to the Allocated Guarantee Amount; (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty; and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP, unless otherwise indicated herein,
and including (without duplication) the Equity Percentage of Indebtedness for
the Parent’s Unconsolidated Affiliates.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

13



--------------------------------------------------------------------------------

“Initial Term” means the period ending December 24, 2014.

“Interest Coverage Ratio” shall mean the ratio of (a) the Parent’s Adjusted
EBITDA for the immediately preceding calendar quarter to (b) all Interest
Expense of the Parent for such period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean all of the Parent’s paid, accrued or capitalized
interest expense on the Parent’s Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Parent’s Unconsolidated Affiliates.

“Interest Payment Date” means the first Business Day of each calendar month.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one or three months thereafter;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the immediately
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
immediately succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Reserve Account” means the account established with the Administrative
Agent in to which the initial amount of $1,550,000.00 is to be deposited, with
additional deposits to be made in accordance with Section 5.15.

“Kentucky Borrowers” means, the following Non-Homeland Borrowers: collectively,
SSTI 2526 RITCHIE ST, LLC, SSTI 5970 CENTENNIAL CR, LLC, and SSTI 281 RICHWOOD
RD, LLC each a Delaware limited liability company.

“Kentucky Properties” means the Non-Homeland Properties described on Schedule
5.12 attached hereto owned by the Kentucky Borrowers.

“KeyBank” means KeyBank, National Association, in its individual capacity.

“Lead Borrower” means Strategic Storage Operating Partnership, L.P., a Delaware
limited partnership.

 

14



--------------------------------------------------------------------------------

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the rate for U.S. dollar deposits for the
subject Interest Period as shown on Reuters LIBOR01 Page or any successor
service in Dow Jones Markets (formerly Telerate Page 3750) as of 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided, however, that if such rate does not then appear on Reuters
LIBOR01 Page or any successor service, the “London Interbank Offered Rate”
applicable to a particular Interest Period shall mean a rate per annum equal to
the rate at which U.S. dollar deposits in an amount approximately equal to the
subject loan, and with maturities of equal to such Interest Period, are offered
in immediately available funds in the London Interbank Market to the London
office of the Administrative Agent by leading banks in the Eurodollar market at
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.

“Liquidity” means the sum of unencumbered cash and cash equivalents plus
marketable securities as are reasonably acceptable to the Administrative Agent.

“Loan” means each loan made by the Lenders to the Borrower pursuant to this
Agreement and “Loans” means all loans made by the Lenders to the Borrower
pursuant to this Agreement.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Deed of
Trust, the Financing Statements, the Environmental Indemnity, the Pledge, the
Depository Account Pledge, the Subordination of Management Fees, the Fee Letter,
all Hedging Agreements entered into with the Administrative Agent or any Lender
in connection with the Loan, and all other instruments, agreements and written
obligations executed and delivered by any of the Credit Parties in connection
with the transactions contemplated hereby.

 

15



--------------------------------------------------------------------------------

“Majority Lenders” means, at any time, Lenders that are not Defaulting Lenders
having Revolving Credit Exposures and unused Commitments representing in excess
of fifty percent (50%) of the sum of the total Revolving Credit Exposures and
unused Commitments (excluding the Revolving Credit Exposures and unused
Commitments of such Defaulting Lenders) at such time.

“Management Company” means Strategic Storage Property Management, LLC, a
Delaware limited liability company.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Parent,
Borrower and its Subsidiaries, taken as a whole, (b) the ability of any of the
Credit Parties to perform their obligations under the Loan Documents or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means December 24, 2014, subject to extension pursuant to
Section 2.20.

“Maximum Loan Available Amount” means, on any date, an amount equal to the
lesser of (a) the aggregate Commitments or (b) the aggregate Borrowing Base
Availability.

“Maximum Rate” shall have the meaning set forth in Section 9.13.

“Mortgaged Properties” means the Real Property described on Schedule 5.12
attached hereto which is or is to become subject to the Liens of a Deed of Trust
in accordance with this Agreement which shall meet each of the following
criteria:

(a) such property is a self-storage property located in the United States;

(b) such property is free of any material environmental or structural defect
unless otherwise approved by Majority Lenders;

(c) such property is insured in form and substance reasonably satisfactory to
Administrative Agent; and

(d) such property is wholly owned 100% by a Borrower or a Subsidiary of the Lead
Borrower in fee.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

16



--------------------------------------------------------------------------------

“Net Equity Proceeds” means the aggregate cash consideration received by Parent
in respect of any Equity Issuance, net of (a) direct costs (including, without
limitation, legal, accounting and investment banking fees and sales commissions)
and (b) taxes paid or payable as a result thereof; it being understood, (i) that
“Net Equity Proceeds” shall include, without limitation, any cash received upon
the sale or other disposition of any non-cash consideration received by Parent
in any Equity Issuance, and (ii) that “Net Equity Proceeds” shall not include
(x) cash proceeds that are applied to retire or redeem capital stock and
(y) cash proceeds in respect of any Equity Issuance pursuant to Parent’s
distribution reinvestment plan.

“Net Operating Income” shall mean, for any operating Real Property, the
difference between (a) any rentals, proceeds and other income received from such
property, but excluding any early lease termination penalties during the
determination period, less (b) an amount equal to all costs and expenses
(excluding Interest Expense, depreciation and amortization expense, acquisition
fees and expenses, and any expenditures that are capitalized in accordance with
GAAP) incurred as a result of, or in connection with, or properly allocated to,
the operation or leasing of such property during the determination period
(excluding, however, asset management fees and property management fees above
six percent (6%) of gross revenue), less (c) the Capital Expenditure Reserve.
Net Operating Income shall be calculated based on the immediately preceding
calendar quarter unless the Real Property has not been owned by the Borrower or
its Subsidiaries for the entirety of such calendar quarter, in which event Net
Operating Income shall be grossed up for such ownership period and may be
adjusted as reasonably approved by the Administrative Agent.

“Non-Homeland Borrowers” means the Lead Borrower, SSTI 12714 S LA CIENEGA BLVD,
LLC, SSTI 2025 N RANCHO DR, LLC, SSTI 3155 W ANN RD, LLC, SSTI 815 LASALLE AVE,
LLC, SSTI 8900 MURRAY AVE, LLC, SSTI 3200 ROUTE 37 E, LLC, SSTI LADERA LAND,
LLC, SSTI 4761 GULF BREEZE PKWY, LLC, SSTI 2727 MISSOURI AVE, LLC, SSTI 6047
WOODROW BEAN DR, LLC, SSTI 2526 RITCHIE ST, LLC, SSTI 5970 CENTENNIAL CR, LLC,
and SSTI 281 RICHWOOD RD, LLC each a Delaware limited liability company.

“Non-Homeland Properties” means the Real Property described on Schedule 5.12
attached hereto owned by the Non-Homeland Borrowers.

“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.

“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent and/or any Lender arising under or
otherwise with respect to any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or other insolvency
proceeding naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceedings.

 

17



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.

“Parent” means Strategic Storage Trust, Inc., a Maryland corporation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(c) deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(d) the Title Instruments, Liens and other matters described in the Title
Insurance Policy;

(e) uniform commercial code protective filings with respect to personal property
leased to the Borrower or any Subsidiary; and

(f) landlords’ liens for rent not yet due and payable;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

18



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) investments in Subsidiaries and Unconsolidated Affiliates made in accordance
with, or not otherwise prohibited by, this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge” shall mean the pledge and security agreement, substantially in the form
of Exhibit G hereto, related to equity issuance proceeds granted by the Parent
to the Administrative Agent, together with such control, direction and consent
letters and agreements as the Administrative Agent may reasonable require.

“Pool” means the Mortgaged Properties that remain subject to a Lien under the
Loan and as are more particularly defined in Section 5.12.

“Pool Value” means the aggregate Appraised Value of the Mortgaged Properties.
During the Initial Term, Administrative Agent shall have the right, but not the
obligation, in its sole discretion, to order updated Appraisals of the Mortgaged
Properties at the Borrower’s expense for purposes of determining Pool Value,
such updated Appraisals to be obtained no more frequently than once per annum.
Notwithstanding the previous limitation, Administrative Agent shall have the
right, but not the obligation, in its sole discretion, to order updated
Appraisals of the Mortgaged Properties at the Borrower’s expense in connection
with any requested extension of the Maturity Date in accordance with the terms
hereof.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.

 

19



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.

“Release Compliance Certificate” has the meaning set forth in Section 5.17(a)
hereof and a form of which is attached hereto as Exhibit B-2.

“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.

“Required Lenders” means, at any time, Lenders that are not Defaulting Lenders
having Revolving Credit Exposures and unused Commitments representing at least
66-2/3% of the sum of the total Revolving Credit Exposures and unused
Commitments (excluding the Revolving Credit Exposures and unused Commitments of
such Defaulting Lenders) at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar

 

20



--------------------------------------------------------------------------------

Loans shall be deemed to constitute Eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent provided,
however, that for purposes of Sections 3.03, 3.05, 3.07, 3.09, 3.10, 3.13, 5.04,
5.05, 5.07, 5.08. 5.11, 6.02, 6.03, 6.04, 6.05, 6.06, 6.08 and 6.10 and
Subsections (i), (j) and (p) of Article VII, the term “Subsidiary” shall mean
only any corporation, limited liability company, partnership, association or
other entity that is Controlled by the Borrower.

“Successful Syndication” means that on or before March 31, 2012, all or a
portion of the Commitment from KeyBank has been assigned to one or more Lenders,
resulting in a maximum Commitment from KeyBank of not greater than
$36,000,000.00.

“Tangible Net Worth” shall mean total assets (without deduction for accumulated
depreciation) less (1) all intangible assets and (2) all liabilities (including
contingent and indirect liabilities), all determined in accordance with GAAP,
unless otherwise indicated in this definition. The term “intangible assets”
shall include, without limitation, (i) deferred charges, and (ii) the aggregate
of all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses and other like intangibles (other than amounts related
to the purchase price of a real property which are allocated to lease
intangibles). The term “liabilities” shall include, without limitation,
(i) Indebtedness secured by Liens on Property of the Person with respect to
which Tangible Net Worth is being computed whether or not such Person is liable
for the payment thereof, (ii) deferred liabilities, and (iii) Capital Lease
Obligations. Tangible Net Worth shall be calculated on a consolidated basis in
accordance with GAAP, unless otherwise indicated in this definition.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Mortgaged
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Mortgaged Properties.

 

21



--------------------------------------------------------------------------------

“Title Insurance Policy” means, collectively, the policies of title insurance in
the aggregate face amounts equal to the aggregate Loan Commitment, issued in
favor of the Administrative Agent by a title insurance company satisfactory to
the Administrative Agent and insuring that title to the Mortgaged Properties is
vested in Borrower, free and clear of any Lien, objection, exception or
requirement, and that each Deed of Trust creates a valid first and prior lien on
all the Mortgaged Properties, subject only to the Permitted Encumbrances and
such other exceptions as may be approved in writing by the Administrative Agent.
The Title Insurance Policy shall include such provisions and endorsements as
necessary to provide coverage on a revolving credit basis (excluding creditor’s
rights endorsements).

“Total Aggregate Asset Value” means the sum of (without duplication) (a) the
aggregate Value of all of Borrower’s, the Parent’s and their Subsidiaries’ Real
Property, plus (b) the amount of any cash and cash equivalents, excluding tenant
security and other restricted deposits of the Borrower and its Subsidiaries. For
any non-wholly owned Real Properties, Total Aggregate Asset Value shall be
adjusted for the Borrower’s and Subsidiaries’ pro rata ownership.

“Total Asset Value” means the Total Aggregate Asset Value minus the Excess
Amount.

“Total Leverage Ratio” shall mean the ratio (expressed as a percentage) of
(a) the Borrower’s Indebtedness plus the Parent’s Indebtedness to (b) Total
Asset Value.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Daily Libor or the
Alternate Base Rate.

“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

“Unused Fee” has the meaning provided for in Section 2.11(a).

“Value” means the sum of:

(a) for an existing Real Property that is not in the Pool, (i) during the first
twenty-four (24) months of the Initial Term, cost basis and (ii) thereafter,
annualized prior quarter Net Operating Income divided by seven and one half
percent (7.5%); plus

(b) for a Real Property that is under development or is undeveloped land,
(i) cost basis until the date that is twenty-four (24) months after the
commencement of operations on such Real Property and (ii) thereafter, annualized
prior quarter Net Operating Income divided by seven and one half percent (7.5%);
plus

 

22



--------------------------------------------------------------------------------

(c) for Real Property that is in the Pool, the aggregate Pool Value.

For Real Property not owned for the entire prior quarter, for purposes of the
Value calculation, Net Operating Income shall be grossed up for such ownership
period and may be adjusted as reasonably approved by Administrative Agent.
Further, Net Operating Income from Real Property no longer owned at the end of a
fiscal quarter in question shall be excluded from the Value calculation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that, notwithstanding any provision herein to the
contrary, the financial covenants set forth herein shall be calculated based on
the Parent’s Equity Percentage of Subsidiaries which are not wholly owned
directly or indirectly by the Parent, notwithstanding that GAAP requires that
such Subsidiaries be consolidated), as in effect from time to time; provided
that, if the Lead Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Lead Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

23



--------------------------------------------------------------------------------

SECTION 1.05 Designation of Lead Borrower as Agent for Borrower

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as that Borrower’s agent to obtain loans and advances under this Agreement, the
proceeds of which shall be available to each Borrower as set forth herein. As
the disclosed principal for its agent, each Borrower shall be obligated to the
Administrative Agent and the Lenders on account of loans and advances so made
under this Agreement as if made directly by the Lenders to that Borrower,
notwithstanding the manner by which such loans and advances are recorded on the
books and records of the Lead Borrower and/or of any Borrower (including,
without limitation, on account of any such treatment of said loan or advance as
an equity investment in a Borrower by Lead Borrower).

(b) Each Borrower recognizes that credit available to it under this Agreement is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower, jointly and severally, hereby assumes and agrees fully, faithfully,
and punctually to discharge all Indebtedness and other Obligations of all of the
Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a loan
or other advance under this Agreement.

(d) The proceeds of each loan and advance provided under this Agreement which is
requested by the Lead Borrower shall be advanced as and when otherwise provided
herein or as otherwise indicated by the Lead Borrower. The Lead Borrower shall
cause the transfer of the proceeds thereof to the Borrower(s) on whose behalf
such loan and advance was obtained. Neither the Administrative Agent nor any
Lender shall have any obligation to see to the application of such proceeds.

(e) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as that Borrower’s attorney-in-fact to act in the Borrower’s name and stead and
to do and perform all matters, to grant to the Administrative Agent for the
benefit of the Lenders a security interest in the Collateral, transact all
business, and make, execute and acknowledge all Loan Documents and other
instruments relating to this Agreement including but not limited to, this
Agreement, the Note, and the Mortgage. The Borrowers hereby acknowledge and
agree that the power of attorney created hereby is coupled with an interest.

(f) Nothing contained herein shall be deemed or otherwise construed to modify,
waive, or otherwise limit the obligations of Guarantor under its respective
Guaranty to the Administrative Agent and the Lenders.

 

24



--------------------------------------------------------------------------------

ARTICLE II

The Loans

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Maximum Loan Available Amount; provided however, that no Lender shall be
obligated to make a Revolving Loan in excess of such Lender’s Applicable
Percentage of the difference between the Maximum Loan Available Amount and the
Revolving Credit Exposure. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay (without
penalty or premium, except as provided in Section 2.15) and reborrow Revolving
Loans, provided, however until a Successful Syndication has been achieved, no
further advances other than the further advances made on the date hereof and
further advances with respect to the Kentucky Properties shall be made and all
amounts repaid hereunder may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans, Daily Libor Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000.00 and not less than $1,000,000.00. At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000.00 and not less than $1,000,000.00, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

25



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Revolving Borrowings. To request a Borrowing, Lead
Borrower (on behalf of the Borrower) shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 Pacific, Los Angeles, California time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing or a Daily
Libor Borrowing, not later than 12:00 Pacific, Los Angeles, California time, one
Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in the form of Exhibit E attached hereto, together with a Borrowing Base
Certificate, and hereby made a part hereof and signed by Lead Borrower, on
behalf of the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing, and, for new Loans being
advanced, the Mortgaged Property to be financed with such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing, Daily Libor Borrowing or
a Eurodollar Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified in the
Borrowing Request, then the requested Revolving Borrowing shall be a Daily Libor
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration, in the case of a Eurodollar Borrowing.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Increase of Commitments.

(a) Request for Increase. At any time prior to June 15, 2013, the Borrower shall
have the option to increase the Facility Amount by up to $68,000,000.00 in the
aggregate, up to a maximum aggregate available amount of $150,000,000.00 (the
“Increase Option”). The Borrower may exercise the Increase Option at any time
and from time to time by providing notice to the Administrative Agent (which
shall promptly notify the Lenders); provided, however, (i) that at the time of
each exercise of the Increase Option, there is no Default or Event of Default
which shall have occurred and be continuing; (ii) in no event shall the
existence of this Increase Option be deemed a commitment on the part of a Lender
until such time as such

 

26



--------------------------------------------------------------------------------

Lender in writing increases its commitment or a new Lender issues a written
commitment for any such amounts in excess of the existing $82,000,000.00
committed Loan amount, and then in such event, such increase to the Loan amount
shall only be to the extent of the increased commitment or new commitment
amounts; (iii) at the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify a reasonable time period within
which each Lender is requested to respond as to whether such Lender agrees to
increase the amount of its Commitment in accordance with the terms and
conditions of Section 2.04(e); (iv) any such increase shall be in minimum
increments of $10,000,000 and (v) any such increase shall be integrated into
this Agreement and shall be subject to the same terms and conditions as this
Agreement, except as otherwise provided in Section 2.04(e)(vi).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period specified in said notice, whether or not it
agrees, in its sole discretion, to increase its Commitment and, if so, by what
amount (which need not be its pro rata share thereof). Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
in the Loan amount and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Administrative Agent
may also invite additional parties to become Lenders pursuant to the terms and
conditions provided for herein.

(d) Effective Date and Allocations. If the aggregate Commitments (including due
to new Commitments by additional Lenders) are increased in accordance with this
Section 2.04, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders (including any additional Lenders) of the final allocation of such
increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. Any increase in the Loan amount
pursuant to this Section 2.04 shall be subject to the following conditions:

(i) The Borrower shall have paid to the Administrative Agent, such fees as shall
be due to Administrative Agent or the Lenders at such time pursuant to the terms
and conditions of a fee letter agreement between the Borrower and the
Administrative Agent.

(ii) As of the Increase Effective Date, no Default or Event of Default then
exists and is continuing or would result from such increase in the Facility
Amount (including on a pro forma basis relative to financial covenant
compliance).

 

27



--------------------------------------------------------------------------------

(iii) The Borrower shall have delivered to the Administrative Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) (A) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase (which resolutions may be
contained in the resolutions adopted by the Borrower in connection with the
initial Loan made under this Agreement or, in the case of a party added as a
Borrower in accordance with Section 5.12 after the Effective Date, in connection
with the execution and delivery of a joinder agreement by such party), and
(B) certifying that, before and after giving effect to such increase, (1) the
representations and warranties of the Borrower in this Agreement and in each
other Loan Document are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, to the
knowledge of the Borrower, they are true and correct in all material respects as
of such earlier date, and except to the extent of changes resulting from
transactions contemplated and permitted by this Agreement and changes occurring
in the ordinary course of business (in each case to the extent not constituting
a Default or Event of Default), (2) no Default or Event of Default exists and is
continuing or would result from such increase in the Facility Amount (including
on a pro forma basis relative to financial covenant compliance), and (3) the
incurrence of Indebtedness in an aggregate principal amount equal to the full
Facility Amount after giving effect to all Commitment increases and new
Commitments would not result in a breach of, or a default under, any agreement
to which any Borrower is a party.

(iv) The Borrower shall prepay any Loans outstanding on the Increase Effective
Date (and pay any additional amounts required hereunder) to the extent necessary
to keep the outstanding Loans ratable with any revised Commitment allocations
arising from any nonratable increase in the Commitments under this Section.
Notwithstanding any provisions of this Agreement to the contrary, the Borrower
may borrow from the Lenders providing such increase in the Commitments (on a non
pro rata basis with Lenders not providing such increase) in order to fund such
prepayment.

(v) The Borrower will execute and deliver to each applicable Lender that
requests one, a new Note in the appropriate stated amount, and will execute and
deliver or otherwise provide to the Administrative Agent and the Lenders such
other documents and instruments consistent with the terms of this Agreement, as
the Agent or Lenders reasonably may require.

(vi) Any such increase shall be integrated into the Loan as either (A) an
increase to the Loan amount, (B) a new revolving tranche having the same terms
(excluding pricing, commitment fee amounts and the Maturity Date) as the Loan or
(C) any combination thereof satisfactory to Borrower, Administrative Agent and
the Lenders providing the new commitments.

(vii) The provisions of this Section 2.04 shall not constitute a “commitment” to
lend, and the Commitments of the Lenders shall not be increased except in
accordance with, and until satisfaction of the provisions of this Section 2.04
and actual increase of the Commitments as provided herein.

 

28



--------------------------------------------------------------------------------

SECTION 2.05 Intentionally Reserved.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Boston, Massachusetts time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Boston, Massachusetts, or wire
transferred to such other account or in such manner as may be designated by the
Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Lead Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of a Borrowing Request (with proper election made for an interest rate
election only) and signed by the Borrower.

 

29



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, Daily Libor
Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Daily
Libor Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Lead Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.08 Intentionally Omitted.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date. At the request of each Lender, the Loans
made by such Lender shall be evidenced by a Note payable to such Lender in the
amount of such Lender’s Commitment.

 

30



--------------------------------------------------------------------------------

(b) If at any time the total Revolving Credit Exposure of the Lenders exceeds
the then effective Maximum Loan Available Amount, the Borrower shall prepay the
Loans in an amount equal to such excess within five (5) Business Days after such
occurrence.

(c) If a Successful Syndication is not consummated, then on or before June 30,
2012, the Borrower shall use its best efforts to refinance all or a portion of
the Non-Homeland Properties and Lenders shall release the Non-Homeland
Properties from the liens and security interests of the Loan Documents in
connection with such refinance, and, notwithstanding the terms of Section 5.17,
all net proceeds of such refinance shall be applied to reduction of the Loans,
until such time as the principal balance of the Loans is not greater than
$45,000,000.00. Additionally, upon repayment of the Bridge Loan, the Borrower
shall apply, on the last day of each month commencing in the first full calendar
month following the month in which the Bridge Loan is repaid, the greater of
(a) $5,000,000.00 per month, or (b) 100% of Net Equity Proceeds received during
each month, to repayment of the Loans until the principal balance of the Loans
is not greater than $45,000,000.00; provided, however, that in any event, the
Borrower shall repay the Loans so that the aggregate principal balance thereof
is not greater than $45,000,000 by December 31, 2012.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(f) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

SECTION 2.10 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay (including in connection with a partial release of any Mortgaged
Property), without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to
Section 2.15, if applicable.

 

31



--------------------------------------------------------------------------------

(b) The Lead Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Los Angeles,
California time, three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing or a Daily Libor Borrowing,
not later than 11:00 a.m., Los Angeles, California time, one Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid. Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that is
an integral multiple of $100,000.00 and not less than $500,000.00. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

(c) In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.

SECTION 2.11 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the pro rata
account of each Lender an unused fee (the “Unused Fee”), which Unused Fee shall
accrue at (i) 0.25% per annum on the average daily unused amount of the
aggregate Commitments of the Lenders, to the extent utilization is greater than
or equal to fifty percent (50%) of the aggregate Commitments and (ii) 0.30% per
annum on the average daily unused amount of the aggregate Commitments of the
Lenders, to the extent utilization is less than fifty percent (50%) of the
aggregate Commitments, in each case, during the period from and including the
date of this Agreement to the date on which such Commitments terminate.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account
fees payable in the amounts and at the times separately agreed to upon in the
fee letter executed between the Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid under this
Agreement shall not be refundable under any circumstances.

SECTION 2.12 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the lesser of
(x) the Alternate Base Rate plus the Applicable Rate, or (y) the Maximum Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.

 

32



--------------------------------------------------------------------------------

(c) The Loans comprising each Daily Libor Borrowing shall bear interest at the
lesser of (a) the Daily Libor plus the Applicable Rate, or (b) the Maximum Rate

(d) Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, after
applicable grace periods, such overdue amount shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, the lesser of (x) 4% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section, or (y) the
Maximum Rate, or (ii) in the case of any other amount, the lesser of (x) 4% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section,
or (y) the Maximum Rate; and (B) after the occurrence of any Event of Default,
at the option of the Administrative Agent, or if the Administrative Agent is
directed in writing by the Required Lenders to do so, the Loan shall bear
interest at a rate per annum equal to the lesser of (x) 4% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section, or (y) the Maximum Rate (the foregoing increased interest rate, as
applicable, referred to as the “Default Rate”).

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days
and twelve (12) 30-day months, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Daily Libor, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing or Daily Libor Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Daily Libor or the LIBO Rate, as
applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders,

 

33



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than one relating to Excluded Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

34



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default but
excluding any such payment made pursuant to a Payment Event), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b)), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Lead Borrower pursuant
to Section 2.19, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

SECTION 2.16 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

35



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower receives ten (10) days prior written
notice from the Administrative Agent that it intends to pay any Indemnified
Taxes or Other Taxes. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Lead Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Lead Borrower as will permit such payments to be
made without withholding or at a reduced rate.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.14,
2.15 or 2.16, or otherwise) prior to 1:00 p.m., Los Angeles, California time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its main offices in
Cleveland, Ohio, except that payments pursuant to Sections 2.16, 2.17, 2.18 and
9.03 shall be made directly to the Persons entitled thereto. If the
Administrative Agent receives a payment for the account of a Lender prior to
1:00 p.m., Los Angeles, California time, such payment must be delivered to the
Lender on the same day and if it is not so delivered due to the fault of the
Administrative Agent, the Administrative Agent shall pay to the Lender entitled
to the payment interest thereon for each day after payment should have been
received by the Lender pursuant hereto until the Lender receives payment, at the
Federal Funds Effective Rate. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

36



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, other than to the Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(b) or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

37



--------------------------------------------------------------------------------

SECTION 2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, if so determined by Administrative Agent, to be held as cash
collateral for future funding obligations of such Defaulting Lender; third, as
the applicable Borrower may request (so long as no Default or Event of Default
exists other than a Default or Event of Default resulting directly from the
Defaulting Lender’s breach of its obligations under this Credit Agreement), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
Administrative Agent; fourth, if so determined by Administrative Agent and the
applicable Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Credit Agreement; fifth, to the payment of any amounts owing to the
non-Defaulting Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Credit
Agreement; sixth, so long as no Default or Event of Default exists other than a
Default or Event of Default resulting directly from the Defaulting Lender’s
breach of its obligations under this Credit Agreement), to the payment of any
amounts owing to the applicable Borrower as a result of any judgment of a court
of competent jurisdiction obtained by such Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Credit Agreement; and seventh, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if: (x) such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share; and (y) such
Loans were made at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of

 

38



--------------------------------------------------------------------------------

all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.18(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. A Defaulting Lender shall not be entitled to receive any
Unused Fee pursuant to Section 2.11 for any period during which such Lender is a
Defaulting Lender (and the applicable Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Defaulting Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as Administrative Agent may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages, whereupon such Defaulting Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no cessation in
status as Defaulting Lender will constitute a waiver or release of any claim of
any party hereunder arising during the period that such Lender was a Defaulting
Lender.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) Each Lender will notify the Lead Borrower of any event occurring after the
date of this Agreement which will entitle such Person to compensation pursuant
to Sections 2.12 and 2.14 as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation, provided that such Person
shall not be liable for the failure to provide such notice. If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any such Person or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to avoid or minimize the amounts payable, including, without
limitation, the designation of a different lending office for funding or booking
its Loans hereunder or the assignment of its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

39



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.20 Extension.

(a) Initial Extension. So long as no Event of Default or Default shall be in
existence on the date on which notice is given in accordance with the following
clause (i) and on the Maturity Date, Borrower may extend the Maturity Date to
December 24, 2015, upon satisfaction of the following: (i) delivery of a written
request to Administrative Agent at least thirty (30) days, but no more than
ninety (90) days, prior to the Maturity Date then in effect; (ii) payment to
Administrative Agent for the benefit of the Lenders of a facility extension fee
equal to thirty (30) basis points of the aggregate Commitments of the Lenders,
which fee shall be payable on or before the then applicable Maturity Date;
(iii) the execution by the Borrower of an interest rate swap for the period
through December 24, 2015 on terms reasonably acceptable to the Administrative
Agent; and (iv) payment by Borrower of all fees and expenses to Administrative
Agent and the Lenders to the extent then due. Such extension shall be evidenced
by delivery of written confirmation of the same by Administrative Agent to
Borrower.

(b) Second Extension. So long as no Event of Default or Default shall be in
existence on the date on which notice is given in accordance with the following
clause (i) and on the Maturity Date (as extended in accordance with
Section 2.20(a), Borrower may extend the Maturity Date to December 24, 2016,
upon satisfaction of the following: (i) delivery of a written request to
Administrative Agent at least thirty (30) days, but no more than ninety
(90) days, prior to the Maturity Date then in effect; (ii) payment to
Administrative Agent for the benefit of the Lenders of a facility extension fee
equal to thirty (30) basis points of the aggregate Commitments of the Lenders,
which fee shall be payable on or before the then applicable Maturity Date;
(iii) the execution by the Borrower of an interest rate swap for the period
through December 24, 2016 on terms reasonably acceptable to the Administrative
Agent; and (iv) payment by Borrower of all fees and expenses to Administrative
Agent and the Lenders to the extent then due. Such extension shall be evidenced
by delivery of written confirmation of the same by Administrative Agent to
Borrower.

 

40



--------------------------------------------------------------------------------

(c) Miscellaneous. If the Maturity Date is extended, all of the other terms and
conditions of this Agreement and the other Loan Documents (including interest
payment dates) shall remain in full force and effect and unmodified, except as
expressly provided for herein. The extension of the Maturity Date is subject to
the satisfaction of each of the following additional conditions:

(i) the representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
extension request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);

(ii) no Default or Event of Default has occurred and is continuing on the date
on which the Borrower gives the Administrative Agent the extension request or on
the first day of the extension;

(iii) the Borrower shall be in compliance with all of the financial covenants
set forth in Section 5.02 hereof both on the date on which the extension request
is given to the Administrative Agent and on the first day of the extension;

(iv) the Borrower shall have paid to the Administrative Agent all amounts then
due and payable to any of the Lenders, and the Administrative Agent under the
Loan Documents, including the extension fees as provided for herein;

(v) the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;

(vi) the Borrower shall execute and deliver to Administrative Agent such other
documents, financial statements, instruments, certificates, opinions of counsel,
Title Insurance Policy endorsements, reports, or amendments to the Loan
Documents as the Administrative Agent shall reasonably request regarding the
Credit Parties as shall be necessary to effect such extension; and

(vii) a written acknowledgement by the Administrative Agent to Lead Borrower
indicating that all extension conditions set forth above have been satisfied.

 

41



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Administrative Agent
that:

SECTION 3.01 Organization; Powers. Each Credit Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) to the
actual knowledge of the Borrower, do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect or
which shall be completed at the appropriate time for such filings under
applicable securities laws, (b) to the actual knowledge of the Borrower, will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Credit Party or any of the Borrower’s
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Credit Party or any of the Borrower’s Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by any Credit
Party or any of the Borrower’s Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of any Credit Party or any of
the Borrower’s Subsidiaries, except pursuant to the Deed of Trust, the Pledge,
and the Depository Account Pledge.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Parent has heretofore furnished to the Lenders financial statements of
the Parent as of and for the period ending December 31, 2010 reported on by
Reznick Group, independent public accountants, for Borrower and the Parent, and
the internally-prepared financial statements of the Parent as of and for the
period ending September 30, 2011. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b) Since September 30, 2011, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

SECTION 3.05 Properties.

(a) Subject to Liens permitted by Section 6.01, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
and title defects disclosed to Lenders that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b) Subject to the property conditions reports obtained by the Borrower or a
Subsidiary at the time of acquisition with respect to each Real Property, all
components of all improvements included within the Real Property owned or
leased, as lessee, by any Credit Party, including, without limitation, the roofs
and structural elements thereof and the heating, ventilation, air conditioning,
plumbing, electrical, mechanical, sewer, waste water, storm water, paving and
parking equipment, systems and facilities included therein, are in good working
order and repair, subject to such exceptions which are not reasonably likely to
have, in the aggregate, a Material Adverse Effect. All water, gas, electrical,
steam, compressed air, telecommunication, sanitary and storm sewage lines and
systems and other similar systems serving the Real Property owned or leased by
any Credit Party are installed and operating and are sufficient to enable the
Real Property to continue to be used and operated in the manner currently being
used and operated, and no Credit Party has any knowledge of any factor or
condition that reasonably could be expected to result in the termination or
material impairment of the furnishing thereof, subject to such exceptions which
are not likely to have, in the aggregate, a Material Adverse Effect. No
improvement or portion thereof is dependent for its access, operation or utility
on any land, building or other improvement not included in the Real Property
owned or leased by the Borrower or its Subsidiaries, other than for access
provided pursuant to a recorded easement or other right of way establishing the
right of such access subject to such exceptions which are not likely to have, in
the aggregate, a Material Adverse Effect.

(c) To each Credit Party’s actual knowledge, all franchises, licenses,
authorizations, rights of use, governmental approvals and permits (including all
certificates of occupancy and building permits) required to have been issued by
Governmental Authority to enable all Real Property owned or leased by Borrower
or any of its Subsidiaries to be operated as then being operated have been
lawfully issued and are in full force and effect, other than those which the
failure to obtain in the aggregate could not be reasonably expected to have a
Material Adverse Effect. No Credit Party is in violation of the terms or
conditions of any such franchises, licenses, authorizations, rights of use,
governmental approvals and permits, which violation would reasonably be expected
to have a Material Adverse Effect.

(d) None of the Credit Parties has received any notice or has any actual
knowledge, of any pending, threatened or contemplated condemnation proceeding
affecting any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof, or any proposed termination or impairment of
any parking (except as contemplated in any approved expansion approved by
Administrative Agent), at any such owned or leased Real Property or of any sale
or other disposition of any Real Property owned or leased by Borrower or any of
its Subsidiaries or any part thereof in lieu of condemnation, which in the
aggregate, are reasonably likely to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

(e) Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(e).

(f) There are no Persons operating or managing any Mortgaged Property other than
the Borrower and the Management Company pursuant to (i) the management
agreements delivered to Administrative Agent as of the Effective Date, and
(ii) such other management agreements in form and substance reasonably
satisfactory to the Administrative Agent. To Borrower’s actual knowledge, except
as disclosed on the Current Survey no improvement or portion thereof, or any
other part of any Mortgaged Property, is dependent for its access, operation or
utility on any land, building or other improvement not included in such
Mortgaged Property, other than for access provided pursuant to a recorded
easement or other right of way establishing the right of such access.

SECTION 3.06 Intellectual Property. To the actual knowledge of each Credit
Party, such Credit Party owns, or is licensed to use, all patents and other
intellectual property material to its business, and the use thereof by such
Credit Party does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. To the actual
knowledge of each Credit Party, there are no material slogans or other
advertising devices, projects, processes, methods, substances, parts or
components, or other material now employed, or now contemplated to be employed,
by any Credit Party with respect to the operation of any Real Property, and no
claim or litigation regarding any slogan or advertising device, project,
process, method, substance, part or component or other material employed, or now
contemplated to be employed by any Credit Party, is pending or threatened, the
outcome of which could reasonably be expected to have a Material Adverse Effect.

SECTION 3.07 Litigation and Environmental Matters.

(a) Except as set forth in Schedule 3.07 attached hereto, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Credit Party or any of the Borrower’s Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except as disclosed in the environmental reports obtained by the Borrower or
a Subsidiary at the time of acquisition with respect to each Real Property and
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect:

 

44



--------------------------------------------------------------------------------

(i) to the actual knowledge of the Credit Parties, all Real Property leased or
owned by Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material, except to the extent such contamination could not reasonably
be expected to cause a Material Adverse Effect;

(ii) to the actual knowledge of the Credit Parties, the operations of Borrower
and its Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;

(iii) neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Credit Party,
no facts or circumstances exist which could reasonably be expected to give rise
to liabilities with respect to Hazardous Materials, in either case, except to
the extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;

(iv) to the actual knowledge of Borrower, (A) the Borrower and its Subsidiaries
and all Real Property owned or leased by Borrower or its Subsidiaries have all
Environmental Permits necessary for the operations at such Real Property and are
in compliance with such Environmental Permits; (B) there are no legal
proceedings pending nor, to the actual knowledge of any Credit Party, threatened
to revoke, or alleging the violation of, such Environmental Permits; and
(C) none of the Credit Parties have received any notice from any source to the
effect that there is lacking any Environmental Permit required in connection
with the current use or operation of any such properties, in each case, except
to the extent the nonobtainment or loss of an Environmental Permit could not
reasonably be expected to have a Material Adverse Effect;

(v) neither the Real Property currently leased or owned by Borrower nor any of
its Subsidiaries, nor, to the actual knowledge of any Credit Party, (x) any
predecessor of any Credit Party, nor (y) any of Credit Parties’ Real Property
owned or leased in the past, nor (z) any owner of Real Property leased or
operated by Borrower or any of its Subsidiaries, are subject to any outstanding
written order or contract, including Environmental Liens, with any Governmental
Authority or other Person, or to any federal, state, local, foreign or
territorial investigation of which a Credit Party has been given notice
respecting (A) Environmental Laws, (B) Remedial Action, (C) any Environmental
Claim; or (D) the Release or threatened Release of any Hazardous Material, in
each case, except to the extent such written order, contract or investigation
could not reasonably be expected to have a Material Adverse Effect;

(vi) none of the Credit Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the actual knowledge of
each Credit Party, are any such proceedings threatened, in either case, except
to the extent any such proceedings could not reasonably be expected to have a
Material Adverse Effect;

 

45



--------------------------------------------------------------------------------

(vii) neither the Borrower nor any of its Subsidiaries nor, to the actual
knowledge of each Credit Party, any predecessor of any Credit Party, nor to the
actual knowledge of each Credit Party, any owner of Real Property leased by
Borrower or any of its Subsidiaries, have filed any notice under federal, state
or local, territorial or foreign law indicating past or present treatment,
storage, or disposal of or reporting a Release of Hazardous Material into the
environment, in each case, except to the extent such Release of Hazardous
Material could not reasonably be expected to have a Material Adverse Effect;

(viii) none of the operations of the Borrower or any of its Subsidiaries or, to
the actual knowledge of each Credit Party, of any owner of premises currently
leased by Borrower or any of its Subsidiaries or of any tenant of premises
currently leased from Borrower or any of its Subsidiaries, involve or previously
involved the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date
of this Agreement) or any state, local, territorial or foreign equivalent, in
violation of Environmental Laws; and

(ix) to the actual knowledge of the Credit Parties, there is not now, nor has
there been in the past (except, in all cases, to the extent the existence
thereof could not reasonably be expected to have a Material Adverse Effect), on,
in or under any Real Property leased or owned by Borrower or any of its
Subsidiaries, or any of their predecessors (A) any underground storage tanks or
surface tanks, dikes or impoundments (other than for surface water); (B) any
friable asbestos-containing materials; (C) any polychlorinated biphenyls; or
(D) any radioactive substances other than naturally occurring radioactive
material.

SECTION 3.08 Compliance with Laws and Agreements. Each of the Credit Parties is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or to its knowledge, its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.09 Investment and Holding Company Status. Neither any of the Credit
Parties nor any of the Borrower’s Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

SECTION 3.10 Taxes. Each Credit Party and each of the Borrower’s Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

SECTION 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower does not have any Plans as of
the date hereof. As to any future Plan the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.

SECTION 3.12 Disclosure. The Borrower has disclosed or made available to the
Lenders all Material Contracts and material corporate or other restrictions to
which it, any other Credit Party, or any of its Subsidiaries is subject, and all
other matters known to it, that, in the aggregate, could reasonably be expected
to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

SECTION 3.13 Insurance. Borrower has provided to Administrative Agent an
insurance schedule which accurately sets forth, in all material respects, as of
the Effective Date all insurance policies and programs currently in effect with
respect to the Mortgaged Properties, specifying for each such policy and
program, (i) the amount thereof, (ii) the risks insured against thereby,
(iii) the name of the insurer and each insured party thereunder, (iv) the policy
or other identification number thereof and (v) the expiration date thereof, with
Administrative Agent, for the benefit of the Lenders, being named as mortgagee,
additional insured and loss payee, as applicable. Such insurance policies and
programs (or such other similar policies as are permitted pursuant to
Section 5.06) are currently in full force and effect, and, together with payment
by the insured of scheduled deductible payments, are in amounts sufficient to
cover the replacement value of the respective assets of the Borrower and its
Subsidiaries.

SECTION 3.14 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board), and no proceeds of any Loan
will be used to purchase or carry any margin stock.

SECTION 3.15 Subsidiaries; REIT Qualification. As of the Effective Date, the
Parent has only the Subsidiaries listed on Schedule 3.15 attached hereto. The
Borrower qualifies as a “qualified REIT subsidiary” under Section 856 of the
Code. The Parent is a Maryland

 

47



--------------------------------------------------------------------------------

corporation duly organized pursuant to articles of incorporation filed with the
Maryland Department of Assessments and Taxation, and is in good standing under
the laws of Maryland. The Parent conducts its business in a manner which enables
it to qualify as a real estate investment trust under, and to be entitled to the
benefits of, §856 of the Code, and has elected to be treated as and will be
entitled to the benefits of a real estate investment trust thereunder.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02)
(the “Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each such Loan Document other than
the Notes) that such party has signed a counterpart of the Loan Documents,
together with copies of all Loan Documents.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Mastrogiovanni Schorsch & Mersky, P.C., counsel for the Borrower and
the Guarantor, and such other counsel as the Administrative Agent may approve,
covering such matters relating to the Credit Parties, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement (including each Credit Party’s compliance with
Section 9.14 and other customary “know your customer” requirements) or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a Compliance Certificate, dated
the date of this Agreement and signed by a Financial Officer of Parent, in form
and substance reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

 

48



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received copies of all other Loan
Documents, the Environmental Assessment, the Title Insurance Policy and the
Current Survey (in each instance as delivered in connection with the original
closing of the Loan, with the Administrative Agent receiving an acceptable
endorsement to each Title Policy), property condition assessments, insurance
certificates, and such other due diligence information as the Administrative
Agent may require for each Mortgaged Property.

The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

(g) The Borrower shall have fully funded the Interest Reserve Account in
accordance with Section 5.15.

(h) The Borrower shall have entered into an interest rate Hedging Agreement, or
shall do so within one (1) Business Day after the date of this Agreement, in an
amount not less than $45,000,000 for the Initial Term, and the Administrative
Agent shall have received a first priority collateral assignment granted to
Administrative Agent, on behalf of Lenders of, such Hedging Agreement in form
and substance reasonably satisfactory to the Administrative Agent. The Borrower
shall not exercise any cancelation right under any Hedging Agreement without the
prior consent of the Administrative Agent, such consent not to be unreasonably
withheld. Borrower shall execute any and all documentation reasonably requested
by Administrative Agent in order to collaterally assign to the Administrative
Agent all of Borrower’s right, title and interest in and to such Hedging
Agreement as security for the Obligations hereunder.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Credit Party set forth in this
Agreement, in any other Loan Document shall be true and correct on and as of the
date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(c) With respect to any requested Borrowings after the Initial Borrowing, the
Borrower shall have complied with Section 2.04.

(d) The Administrative Agent shall have received a Compliance Certificate signed
by a Financial Officer of Borrower.

(e) All due diligence and additional Loan Documents related to any new Mortgaged
Property shall have been approved, executed and delivered to the Administrative
Agent.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.

 

49



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 120 days after the end of each fiscal year of the Parent, the
Parent’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, together with all notes thereto, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Reznick Group
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, (i) the Parent’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) a Real Property Portfolio Summary Schedule,
broken out by Mortgaged Properties in the Pool, detailing or including at a
minimum, the property name and address, square footage, percentage of ownership,
number of units, cost basis, occupancy, annualized prior quarter net operating
income, and (iii) operating statements, rent roll and accounts receivable aging
for each Mortgaged Property;

(c) concurrently with the delivery thereof, copies of all quarterly and annual
reporting provided to the investors in the Parent;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of the Parent (the
“Compliance Certificate”) in the form of Exhibit B attached hereto, and a
Borrowing Base Certificate;

(e) promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, the Borrower or any Subsidiary with the
Securities and Exchange

 

50



--------------------------------------------------------------------------------

Commission (including registration statements and reports on Form 10-K, 10-Q and
8-K (or their equivalents)), or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Parent or the Borrower to its shareholders
generally, as the case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any Subsidiary of the Borrower, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Financial Tests. The Parent and the Borrower shall have and
maintain, on a consolidated basis in accordance with GAAP, tested as of the
close of each fiscal quarter:

(a) a Total Leverage Ratio no greater than:

(i) during the period commencing December 31, 2011 and continuing up to and
until June 30, 2012, a maximum of sixty-five percent (65%);

(ii) during the period commencing July 1, 2012 and continuing up to and until
September 30, 2012, a maximum of sixty percent (60%);

(iii) during the period commencing October 1, 2012 and continuing up to and
until September 30, 2013, a maximum of fifty-seven and one half percent (57.5%);
and

(iv) during the period commencing October 1, 2013 and continuing up to and until
September 30, 2014, a maximum of fifty-five percent (55%); and

(v) during the period commencing October 1, 2014 and thereafter until (and
including) the Maturity Date, a maximum of fifty percent (50%)

(b) a Tangible Net Worth not at any time to be less than the sum of
(a) $175,000,000.00 plus (b) seventy-five percent (75%) of the aggregate Net
Equity Proceeds received by the Parent subsequent to the Effective Date;

(c) an Interest Coverage Ratio of not less than 1.50:1 during the period
commencing December 31, 2011 and continuing up to and including June 30, 2012,
increasing to 1.60:1 during the period commencing July 1, 2012 and continuing up
to and including December 31, 2013, and increasing to 1.75:1 during the period
commencing January 1, 2014 and continuing up to and including the Maturity Date;

(d) a Fixed Charge Ratio of not less than 1.30:1 during the period commencing
December 31, 2011 and continuing up to and including June 30, 2012, increasing
to 1.35:1 during the period commencing July 1, 2012 and continuing up to and
including December 31, 2013, and increasing to 1.50:1 during the period
commencing January 1, 2014 and continuing up to and including the Maturity Date;

(e) a Liquidity equal to $2,000,000.00;

 

51



--------------------------------------------------------------------------------

(f) a ratio of (i) the Indebtedness that bears interest at a varying rate of
interest or that does not have the interest rate fixed, capped or swapped
pursuant to a Hedging Agreement to (ii) the sum of the Indebtedness, not in
excess of thirty percent (30%); and

(g) a Debt Service Coverage Ratio of not less than (i) 1.10:1.00 for the quarter
ending March 31, 2014 through the quarter ending December 31, 2014,
(ii) 1.30:1.00 for the quarter ending March 31, 2015 through the quarter ending
December 31, 2015, and (iii) 1.40:1.00 for the quarter ending March 31, 2016
through the Maturity Date. If such Debt Service Coverage covenant shall not be
satisfied on any applicable calculation date, Borrower shall prepay a sufficient
amount of principal outstanding on the Loan such that if such principal
reduction had been as of the calculation date the Debt Service Coverage covenant
would have been satisfied. It shall be an Event of Default if Borrower fails to
make such a prepayment not later than ten (10) Business Days after notice from
the Administrative Agent to the Lead Borrower requesting the payment

Notwithstanding the foregoing, each of the Parent and the Borrower shall have
ten (10) Business Days from the date on which any violation of the above tests
shall occur in which to cure such violation, to the extent such violation can be
cured with a cash payment, which 10-day cure period shall be in lieu of, and not
in addition to, any other cure period provided for herein that may affect this
Section 5.02.

SECTION 5.03 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):

(a) the occurrence of any Default;

(b) within five (5) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) within five (5) Business Days after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

52



--------------------------------------------------------------------------------

SECTION 5.04 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except to the extent the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.01
and shall not apply to the real estate investment trust status of the Parent
until such time as the Parent has made its initial election to be treated as a
real estate investment trust under the Code. Each Person that is a Borrower must
at all times be a wholly owned Subsidiary of Parent or a wholly owned Subsidiary
of the Lead Borrower.

SECTION 5.05 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties; Insurance.

(a) The Borrower will (i) keep and maintain all property material to the conduct
of the operations of the Mortgaged Properties in good working order and
condition, ordinary wear and tear excepted, and (ii) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are set forth in the schedule provided pursuant to Section 3.13,
with Administrative Agent named as loss payee and a beneficiary of such
insurance on substantially similar policies and programs as are acceptable to
Administrative Agent.

(b) The Borrower shall maintain the following insurance coverages for each of
the Mortgaged Properties in the Pool:

(i) An all-risk policy of permanent property insurance insuring the Mortgaged
Property against all risks that are commonly covered under real property
insurance except those permitted by the Administrative Agent in writing to be
excluded from coverage thereunder.

(ii) A boiler and machinery insurance policy covering loss or damage to all
portions of the Mortgaged Property comprised of air-conditioning and heating
systems, other pressure vessels, machinery, boilers or high pressure piping.

(iii) An all-risk policy of insurance covering loss of earnings and/or rents
from the Mortgaged Property in the event that the Mortgaged Property is not
available for use or occupancy due to casualty, damage or destruction required
to be covered by the policies of insurance described in (i) and (ii) above.

 

53



--------------------------------------------------------------------------------

(iv) Commercial general liability, auto liability, umbrella or excess liability
and worker’s compensation insurance against claims for bodily injury, death or
property damage occurring on, in or about the Mortgaged Property in an amount
and containing terms reasonably acceptable to the Administrative Agent.

(v) Such other insurance against other insurable hazards, risks or casualties
which at the time are commonly insured against in the case of owners and
premises similarly situated, due regard being given to the financial condition
of the Borrower, the height and type of the Mortgaged Property, its
construction, location, use and occupancy.

(vi) All required insurance will be written on forms acceptable to the
Administrative Agent and by companies having a Best’s Insurance Guide Rating of
not less than A or A+ and which are otherwise acceptable to the Administrative
Agent, and such insurance (other than third party liability insurance) shall be
written or endorsed so that all losses are payable to the Administrative Agent,
as Administrative Agent for the Lenders. The original policies evidencing such
insurance shall be delivered by the Borrower to the Administrative Agent and
held by the Administrative Agent, unless Administrative Agent expressly consents
to accept insurance certificates instead. Each such policy shall expressly
prohibit cancellation or modification of insurance without thirty (30) days’
written notice to the Administrative Agent. The Borrower agrees to furnish due
proof of payment of the premiums for all such insurance to Administrative Agent
promptly after each such payment is made and in any case at least fifteen
(15) days before payment becomes delinquent.

(c) The Borrower will pay and discharge all taxes, assessments, maintenance
charges, permit fees, impact fees, development fees, capital repair charges,
utility reservations and standby fees and all other similar impositions of every
kind and character charged, levied, assessed or imposed against any interest in
any Mortgaged Property owned by it, as they become payable and before they
become delinquent and that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect. The Borrower shall furnish receipts evidencing proof
of such payment to the Administrative Agent promptly after payment and before
delinquency.

(d) All proceeds of insurance with respect to any Mortgaged Property shall be
paid to Administrative Agent and, at Administrative Agent’s option, be applied
to Borrower’s Obligations or released, in whole or in part, to pay for the
actual cost of repair, restoration, rebuilding or replacement (collectively,
“Cost To Repair”). If the Cost To Repair does not exceed thirty-five percent
(35%) of the Appraised Value of the subject Mortgaged Property, provided no
Event of Default is then in existence, Administrative Agent shall release so
much of the insurance proceeds as may be required to pay for the actual Cost to
Repair in accordance with and subject to the provisions of Section 5.06(e)
below.

 

54



--------------------------------------------------------------------------------

(e) If Administrative Agent elects or is required to release insurance proceeds,
Administrative Agent may impose, reasonable conditions on such release which
shall include, but not be limited to, the following:

(i) prior written approval by Administrative Agent, which approval shall not be
unreasonably withheld or delayed of plans, specifications, cost estimates,
contracts and bonds for the restoration or repair of the loss or damage;

(ii) waivers of lien, architect’s certificates, contractor’s sworn statements
and other evidence of costs, payments and completion as Agent may reasonably
require;

(iii) if the Cost To Repair does not exceed $500,000.00, the funds to pay
therefor shall be released to Borrower. Otherwise, funds shall be released upon
final completion of the Repair Work, unless Borrower requests earlier funding,
in which event partial monthly disbursements equal to 90% of the value of the
work completed shall be made prior to final completion of the repair,
restoration or replacement and the balance of the disbursements shall be made
upon full completion and the receipt by Administrative Agent of satisfactory
evidence of payment and release of all liens;

(iv) determination by Administrative Agent that the undisbursed balance of such
proceeds on deposit with Administrative Agent, together with additional funds
deposited for the purpose, shall be at least sufficient to pay for the remaining
Cost To Repair, free and clear of all liens and claims for lien;

(v) all work to comply with the standards, quality of construction and Legal
Requirements applicable to the original construction of the Mortgaged Property;
and

(vi) in Administrative Agent’s good faith judgment the Repair Work is likely to
be completed at least three (3) months prior to the Maturity Date.

(f) If there is any condemnation for public use of a Mortgaged Property or of
any Collateral, the awards on account thereof shall be paid to Administrative
Agent and shall be applied to Borrower’s obligations, or at Administrative
Agent’s discretion released to Borrower. If, in the case of a partial taking or
a temporary taking, in the sole judgment of Administrative Agent the effect of
such taking is such that there has not been a material and adverse impairment of
the viability of the Mortgaged Property or the value of the Collateral, so long
as no Default exists Administrative Agent shall release awards on account of
such taking to Borrower if such awards are sufficient (or amounts sufficient are
otherwise made available) to repair or restore the Mortgaged Property to a
condition reasonably satisfactory to Administrative Agent subject to the
requirements of Section 5.06(e).

 

55



--------------------------------------------------------------------------------

SECTION 5.07 Books and Records; Inspection Rights.

(a) The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.

(b) The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

SECTION 5.08 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.09 Use of Proceeds. The proceeds of the Loans will be used for
acquisition, acquisition fees and expenses, and financing of the Mortgaged
Properties and other real properties to be acquired by Subsidiaries of the Lead
Borrower. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for financing, funding or completing the hostile acquisition of
publicly traded Persons or for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations U and X.

SECTION 5.10 Fiscal Year. Borrower shall maintain as its fiscal year the twelve
(12) month period ending on December 31 of each year.

SECTION 5.11 Environmental Matters.

(a) Borrower shall comply and shall cause each of its Subsidiaries and each Real
Property owned or leased by such parties to comply in all material respects with
all applicable Environmental Laws currently or hereafter in effect, except to
the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.

(b) If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party or Real Property owned or leased by them is in material
compliance with all applicable Environmental Laws.

 

56



--------------------------------------------------------------------------------

(c) Borrower shall, and shall cause each of its Subsidiaries to, take such
Remedial Action or other action as required by Environmental Law or any
Governmental Authority except to the extent the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(d) If the Borrower fails to timely take, or to diligently and expeditiously
proceed to complete in a timely fashion, any action described in this Section,
the Administrative Agent may, after notice to the Lead Borrower, with the
consent of the Required Lenders, make advances or payments toward the
performance or satisfaction of the same, but shall in no event be under any
obligation to do so. All sums so advanced or paid by the Administrative Agent
(including reasonable counsel and consultant and investigation and laboratory
fees and expenses, and fines or other penalty payments) and all sums advanced or
paid in connection with any judicial or administrative investigation or
proceeding relating thereto, will become due and payable from the Borrower ten
(10) Business Days after demand, and shall bear interest at the Default Rate
from the date any such sums are so advanced or paid by the Administrative Agent
until the date any such sums are repaid by the Borrower. Promptly upon request,
the Borrower will execute and deliver such instruments as the Administrative
Agent may deem reasonably necessary to permit the Administrative Agent to take
any such action, and as the Administrative Agent may require to secure all sums
so advanced or paid by the Administrative Agent. If a Lien is filed against the
Mortgaged Property by any Governmental Authority resulting from the need to
expend or the actual expending of monies arising from an action or omission,
whether intentional or unintentional, of the Borrower or for which any Borrower
is responsible, resulting in the Releasing of any Hazardous Material into the
waters or onto land located within or without the State where the Mortgaged
Property is located, then the Borrower will, within thirty (30) days from the
date that the Borrower is first given notice that such Lien has been placed
against the Mortgaged Property (or within such shorter period of time as may be
specified by the Administrative Agent if such Governmental Authority has
commenced steps to cause the Mortgaged Property to be sold pursuant to such
Lien), either (i) pay the claim and remove the Lien, or (ii) furnish a cash
deposit, bond or such other security with respect thereto as is satisfactory in
all respects to the Administrative Agent and is sufficient to effect a complete
discharge of such Lien on the Mortgaged Property.

SECTION 5.12 Property Pool.

(a) Each Mortgaged Property (the “Pool”) proposed by the Borrower as Collateral
shall meet the requirements of a Mortgaged Property, shall not be subject to a
Lien in any manner, other than Permitted Encumbrances, and shall meet the
following requirements:

(i) a self-storage property located in states in the United States of America,
which is 100% owned by Borrower and as to which the Administrative Agent shall
have received an Appraisal ordered by the Administrative Agent;

(ii) a final certificate of occupancy, or the local equivalent has been issued
by the appropriate Governmental Authority for all of the improvements on the
Real Property;

 

57



--------------------------------------------------------------------------------

(iii) no material deferred maintenance and no material capital improvements are
required or if required, adequate reserves, pledged to the Agent, are made
therefor to continue operating as a self-storage property (or such other use as
the Majority Lenders may approve), as determined by an architectural or
engineering report approved by the Administrative Agent;

(iv)(1) the Administrative Agent must have received Phase I environmental
reports, together with an acceptable reliance letter, from third-party
independent consultants for each Mortgaged Property in, or to be added to, the
Pool that do not disclose any adverse material environmental conditions, (2) the
owner of the subject property must be able to make the representations and
warranties in Sections 3.05 and 3.07 as to each Mortgaged Property in, or to be
added to, the Pool, (3) the owner of the subject Mortgaged Property must have
provided a Current Survey, Title Insurance Policy, Financing Statement, flood
zone certification, probable maximum loss study with a reliance letter, a rent
roll, and all other documents required for Collateral as the Administrative
Agent may require (which will include, at a minimum, proof of casualty and
liability insurance complying with this Agreement, architect’s or engineer’s
inspection report (together with an acceptable reliance letter(s)), central and
local Uniform Commercial Code searches, purchase agreement, recent photographs,
a Compliance Certificate) and in form and substance satisfactory to the
Administrative Agent, and (4) the Mortgaged Property owner must have joined in,
and assumed all obligations of a “Borrower” under, this Agreement and the other
Loan Documents, all in form and substance reasonably satisfactory to the
Administrative Agent;

(v) the Mortgaged Property is otherwise approved by the Administrative Agent and
the Majority Lenders in their sole discretion. As of the Effective Date the Real
Property assets to be included in the Pool are listed on Schedule 5.12 attached
hereto.

SECTION 5.13 Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement. The Administrative Agent has agreed in some instances that the
maximum amount secured by a Deed of Trust may be limited in order to reduce fees
or taxes paid by the Borrower in a particular jurisdiction.

SECTION 5.14 Parent Covenants. The Parent will:

(a) own, directly or indirectly, all of the general partner interests in the
Lead Borrower and, once acquired, will not sell or transfer any of its limited
partner interests in the Lead Borrower (provided other limited partners may sell
or transfer their respective limited partner interests, subject to compliance
with Section 9.14 below);

(b) maintain management and control of Borrower;

 

58



--------------------------------------------------------------------------------

(c) conduct substantially all of its operations through Lead Borrower or one or
more of Lead Borrower’s Subsidiaries;

(d) comply with all Legal Requirements to maintain, and, after its initial
election, will at all times elect, qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(i) of the Code; and

(e) promptly contribute to the Lead Borrower the net proceeds of any stock sales
or debt offerings, except as may be otherwise provided under the Bridge Loan.

SECTION 5.15 Interest Reserve. The Borrower shall deposit in the Interest
Reserve Account an amount equal to the amount by which (i) the aggregate Net
Operating Income for the Mortgaged Properties is less than (ii) the Net
Operating Income necessary to achieve a Debt Service Coverage Ratio of
1.30:1.00, for a six (6) month period, as reasonably calculated by the
Administrative Agent. At closing Borrower shall fund the Interest Reserve
Account in the amount of $1,550,000.00. Borrower may draw on funds held in the
Interest Reserve Account on a monthly basis in an amount equal to the shortfall
between the aggregate Net Operating Income for each Mortgaged Property in the
Pool and interest on the Loan. If the amount of funds held in the Interest
Reserve Account is less than an amount equal to three (3) months of such
shortfall calculated based upon that amount necessary to maintain a Debt Service
Coverage Ratio of 1.30:1.00, as reasonably calculated by the Administrative
Agent, after consideration of the effect of the interest rate Hedging Agreement,
Borrower shall fund the Interest Reserve Account in an amount equal to the
difference between the then current funds in the Interest Reserve Account and
six (6) months of such shortfall amount. Upon achievement of a Debt Service
Coverage Ratio of 1.30:1.00 for two consecutive quarters, provided that no Event
of Default is then occurring, all funds held in the Interest Reserve Account
shall be promptly released to Borrower. No partial releases in accordance with
Section 5.17 shall be made thereafter unless Borrower (a) demonstrates (after
giving effect to the requested partial release and any corresponding repayment
of the Loan) that it would be in compliance with a Debt Service Coverage Ratio
of 1.30:1.00, or (b) if Borrower is unable to meet the Debt Service Coverage
Ratio set forth in (a) above, Borrower shall fund the Interest Reserve Account
in an amount equal to six (6) months of the shortfall amount described above.

SECTION 5.16 RESERVED.

SECTION 5.17 Partial Releases The Borrower may obtain the release of any
Mortgaged Property (the “Release Tract”) from the liens and security interests
of the Loan Documents if it satisfies the following terms and conditions:

(a) The Borrower shall submit to the Administrative Agent with such request a
compliance certificate ( the “Release Compliance Certificate”) prepared using
the financial statements of the Borrower most recently provided or required to
be provided to the Administrative Agent under Section 5.01, adjusted in the best
good faith estimate of the Borrower, to give effect to the proposed release and
demonstrating that no Default or Event of Default shall exist after giving
effect to such release, and after taking into account any prepayment of
outstanding Loans necessary to maintain compliance with the financial covenants
herein. Lead Borrower will also deliver to the Administrative Agent a Borrowing
Base Certificate with pro forma information without the Release Tract.

 

59



--------------------------------------------------------------------------------

(b) At the time of any release all obligations under the Bridge Loan shall have
been repaid in full.

(c) The release will be for the entire Release Tract, and not for just a portion
thereof.

(d) No less than thirty (30) days prior to the date of the requested release
(“Partial Release Date”), the Borrower shall deliver to the Administrative Agent
a written request for such partial release (the “Release Request”).

(e) The Borrower shall pay all costs and expenses reasonably incurred by the
Administrative Agent in connection with such partial release, including, without
limitation, reasonable attorneys’ fees, recording fees and any title policy
endorsement fees.

(f) Subject to the satisfaction of the provisions of this Section, the Borrower
owning the Release Tract and which has no other ownership interest in any of the
remaining Mortgaged Properties, shall be released from all obligations under the
Loan Documents, including without limitation, further payment and performance of
the Loans on the Partial Release Date, other than pending obligations under the
Environmental Indemnity.

SECTION 5.18 SmartStop Brand. On or before December 31, 2012 all Homeland
Properties shall be converted to the SmartStop brand and operating platform.

SECTION 5.19 Kentucky Properties. The Kentucky Properties have not satisfied the
requirements to be deemed Mortgaged Properties to be included in the Pool. The
Kentucky Properties shall not be included in Pool Value for the purposes of
calculating Borrowing Base Availability until such time as the Kentucky
Properties satisfy all requirements of Mortgaged Properties, including those set
forth in Section 5.12, which the Borrower shall be required to satisfy on or
before January 15, 2012.

SECTION 5.20 Additional Pool Properties. Notwithstanding that as of the date of
this Agreement, the applicable Borrowers have executed the documents necessary
to include the Additional Pool Properties in the Pool but have not satisfied the
requirements to be deemed Mortgaged Properties to be included in the Pool, the
Lenders have agreed to include the Additional Pool Properties in Pool Value for
the purposes of calculating Borrowing Base Availability. However, the Additional
Pool Properties shall be required to satisfy all requirements of Mortgaged
Properties, including those set forth in Section 5.12, on or before January 15,
2012.

SECTION 5.21 Release of SSTI LADERA LAND, LLC. Provided no Event of Default
shall be in existence, upon the earlier to occur of (A) achievement of a
Successful Syndication, or (B) the repayment in full of the Bridge Loan, SSTI
LADERA LAND, LLC shall be released as a Borrower under this Agreement and the
Collateral granted by SSTI LADERA LAND, LLC shall no longer secure the
Obligations.

 

60



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower existing on the date
hereof and set forth in Schedule 6.01; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary and
(ii) such Lien shall secure only those obligations (whether present or future)
set forth in the governing loan documents, as of the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(c) any Lien on any property or asset acquired by any Subsidiary of the Borrower
after the date hereof which is not a Mortgaged Property;

(d) the existing Lien in favor of Royal Bank of Canada securing construction
financing and any future Lien to secure permanent financing on that certain Real
Property owned by a Subsidiary of the Lead Borrower located at 3136 Mavis Road,
Mississauga, Ontario, Canada (the “Mavis Property”); and

(e) any future Lien on the Mavis Property and any future Lien on that certain
Real Property located on Brewster Road, Brampton, Ontario, Canada owned by a
Subsidiary of the Lead Borrower (the “Brewster Property”) to secure development
financing and any such Liens on the Mavis Property or the Brewster Property to
secure permanent financing for the Brewster Property.

SECTION 6.02 Fundamental Changes. The Borrower will not, and will not permit any
of Borrower’s Subsidiaries to:

(a) merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into, or consolidate with, Lead Borrower in
a transaction in which Lead Borrower is the surviving entity, (ii) any Person
not a Credit Party may merge into, or consolidate with, any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
not

 

61



--------------------------------------------------------------------------------

a Credit Party may sell, transfer, lease or otherwise dispose of its assets to
the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) any Subsidiary which is a Credit
Party may merge into (or consolidate with) or liquidate or dissolve into, any
other Subsidiary which is a Credit Party, and (vi) any Subsidiary which is a
Credit Party may sell, transfer, lease or otherwise dispose of its assets to
Borrower or to any other Subsidiary which is a Credit Party; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.03. Borrower may propose for consideration the transfer of ownership
interests in all or a portion of the Mortgaged Properties in connection with the
issuance or transfer of any Equity Interests to a joint venture partner. Any
such transfer shall be subject to the unanimous approval of the Lenders in their
sole discretion;

(b) sell, transfer, lease or otherwise dispose of any of its assets to a Person
other than pursuant to clause (a) above if the value of the assets disposed of
in any twelve (12) month period exceeds twenty-five percent (25%) of the value
of the Borrower’s and its Subsidiaries’ Real Property; or

(c) engage to any material extent in any business other than the ownership,
development, operation and management primarily of self storage facilities and
businesses reasonably related thereto, except as allowed by Section 6.03.

SECTION 6.03 Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness
(subject to Section 6.09 below) or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a) Permitted Investments;

(b) investments directly or indirectly in Real Property operated primarily as
self-storage facilities;

(c) investments directly or indirectly in unimproved land not to exceed ten
percent (10%) of the Total Asset Value;

(d) investments directly or indirectly in construction and development projects
not to exceed fifteen percent (15%) of the Total Asset Value;

(e) investments constituting mortgage loans on real estate (directly or
indirectly) which are primarily self-storage facilities not to exceed fifteen
percent (15%) of the Total Asset Value;

 

62



--------------------------------------------------------------------------------

(f) for investments in real estate (directly or indirectly) which are not
primarily self-storage facilities and which the Borrower does not intend to
convert to a self-storage facility within twenty-four (24) months, not to exceed
ten percent (10%) of the Total Asset Value; and

(g) any purchase or acquisition, directly or indirectly, of any such capital
stock, evidence of indebtedness, or other securities of, or other investment in,
a Person which is not a wholly owned Subsidiary of the Borrower where the value
of such purchase or acquisition does not exceed fifteen percent (15%) of the
Total Asset Value immediately before such purchase or acquisition,

provided that the aggregate value of the investments described in Subsections
(c) through (g) above shall not exceed twenty percent (20%) of the Total Asset
Value.

SECTION 6.04 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than the Hedging
Agreement referred to in Section 4.01(h) and other Hedging Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the
Borrower or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities.

SECTION 6.05 Restricted Payments. The Parent will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, during any calendar quarter, any Restricted Payment, except that any
of the following Restricted Payments are permitted: (a) Restricted Payments by
the Parent required to comply with Section 5.14(d); (b) provided no Event of
Default is in existence, Restricted Payments made by the Parent or the Lead
Borrower to its equity holders, including in connection with the existing
redemption and dividend reinvestment plans; provided, however, that upon an
Event of Default, such Restricted Payments shall not be permitted after one
hundred twenty (120) days following such Event of Default; and (c) Restricted
Payments declared and paid ratably by Subsidiaries to Borrower and/or Parent
with respect to their capital stock or equity interest; provided that
notwithstanding the foregoing, the Parent may issue warrants, options and other
equity securities evidencing ownership interests and rights in the Parent.

SECTION 6.06 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.05.

SECTION 6.07 Parent Negative Covenants. The Parent will not (a) own any Property
other than the ownership interests of Borrower, and other assets with no more
than $20,000,000.00 in value; (b) give or allow any Lien on the ownership
interests of Borrower; or (c) engage to any material extent in any business
other than the ownership, development, operation and management of primarily
self-storage facilities, except as otherwise permitted by Section 6.03.

 

63



--------------------------------------------------------------------------------

SECTION 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or as otherwise
approved by the Administrative Agent, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Liens permitted by this Agreement, if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.

SECTION 6.09 Indebtedness. Neither the Guarantor nor any Borrower shall, without
the prior written consent of the Administrative Agent, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise with respect to any
Indebtedness, except: (a) Indebtedness under this Agreement or in relation to
the Bridge Loan; (b) Indebtedness to Administrative Agent; (c) Indebtedness
under any Hedging Obligations or any Hedging Agreements permitted by
Section 6.04 hereof, (d) Indebtedness of the Parent whose recourse is solely for
so-called “bad-boy” acts, including without limitation, (i) failure to account
for a tenant’s security deposits, if any, for rent or any other payment
collected by a borrower from a tenant under a lease, all in accordance with the
provisions of any applicable loan documents, (ii) fraud or a material
misrepresentation made by a Subsidiary or Guarantor, or the holders of
beneficial or ownership interests in a Subsidiary or any Guarantor, in
connection with the financing evidenced by the applicable loan documents;
(iii) any attempt by a Subsidiary or any Guarantor to divert or otherwise cause
to be diverted any amounts payable to the applicable lender in accordance with
the applicable loan documents; (iv) the misappropriation or misapplication of
any insurance proceeds or condemnation awards relating to a Property;
(v) voluntary or involuntary bankruptcy by a Subsidiary or any Guarantor; and
(vi) any environmental matter(s) affecting any Property which is introduced or
caused by a Subsidiary or any Guarantor or any holder of a beneficial or
ownership interest in a Subsidiary or any Guarantor; (e) Indebtedness of the
Parent, including, without limitation, that under recourse Guarantees (but
excluding that relating to this Agreement and that for the Bridge Loan
Agreement) in an aggregate amount not to exceed twenty-five percent (f) of Total
Asset Value; (f) Indebtedness for trade payables and operating expenses incurred
in the ordinary course of business and (g) Indebtedness under any standard
environmental indemnity. Nothing contained herein shall be deemed to prohibit or
prevent a Subsidiary of the Parent or of the Lead Borrower which is not a
Borrower from assuming or incurring any Indebtedness in connection with any
investment allowed under Section 6.03 above. Borrower shall use its best efforts
to have all future non-recourse carve-out guarantees and standard environmental
indemnitees on first mortgage or other property-related loans incurred by
Subsidiaries to be provided by the Guarantor.

 

64



--------------------------------------------------------------------------------

SECTION 6.10 Management Fees. At any time that any Default or Event of Default
exists under this Agreement or any other Loan Document, then in any of such
event(s), no Credit Party may pay any management, property, asset or similar
fees to any other Credit Party or to any Subsidiary or Affiliate. All such
parties shall execute subordination agreements in form and substance acceptable
to the Administrative Agent with respect to such fees.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such fee);

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Articles V or VI other than Sections 5.02, 5.04, 5.05,
5.06, 5.07(a), 5.08, and 5.11;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of over 30 days after notice thereof from the Administrative Agent to
the Lead Borrower (which notice will be given at the request of any Lender) and
if such default is not curable within thirty (30) days and the Credit Party is
diligently pursuing cure of same, the cure period may be extended for thirty
(30) days (for a total of 60 days after the original notice from the
Administrative Agent) upon written request from the Borrower to the
Administrative Agent;

 

65



--------------------------------------------------------------------------------

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(g) any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(h) any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000.00 shall be rendered against any Credit Party, any
Subsidiary of the Borrower or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of such Person to enforce
any such judgment;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00;

(k) the Guaranty of the Loan by the Guarantor shall for any reason terminate or
cease to be in full force and effect;

(l) any Credit Party shall default under any Material Contract;

(m) any Credit Party shall (or shall attempt to) disavow, revoke or terminate
any Loan Document to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document;

(n) any provision of any Loan Document with respect to the Collateral shall for
any reason ceases to be valid and binding on, enforceable against, any Credit
Party resulting in a Material Adverse Effect, or any lien created under any Loan
Document ceases to be a valid and perfected first priority lien in any of the
Collateral purported to be covered thereby;

 

66



--------------------------------------------------------------------------------

(o) a Change in Control shall occur;

(p) any of the Borrower, the Parent or any of their Subsidiaries defaults under
(a) any recourse indebtedness in an aggregate amount equal to or greater than
$25,000,000 at any time, or (b) any non-recourse indebtedness in an aggregate
amount equal to or greater than $75,000,000 at any time;

(q) prior to the achievement of a Successful Syndication, any Default or Event
of Default (as such terms are defined in the Bridge Loan Documents) occurs in
connection with the Bridge Loan or under any of the Bridge Loan Documents; or

(r) there occurs any event of default under any Hedging Obligations,

then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Lead Borrower, take some or all of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement or any other Loan Document, or
any other right or remedy available by law or equity; and in case of any event
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. In the event of conflicting instructions or notices given to the
Borrower by the Administrative Agent and any Lender, the Borrower is hereby
directed and shall rely conclusively on the instruction or notice given by the
Administrative Agent.

 

67



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent agrees that, in fulfilling its
duties hereunder, it will use the same standard of care it utilizes in servicing
loans for its own account.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

 

68



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Lead Borrower, and may be removed by the Required
Lenders in the event of the Administrative Agent’s gross negligence or willful
misconduct. Upon any such resignation or removal, the Required Lenders shall
have the right, with the approval of Borrower (provided no Default has occurred
and is continuing), which approval shall not be unreasonably withheld, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation or is removed, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a
Lender, or a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent for its own behalf shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent. The Administrative Agent shall
cooperate with any successor Administrative Agent in fulfilling its duties
hereunder.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

69



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to the Lead Borrower in care of Strategic Storage Trust,
Inc., at 111 Corporate Drive, Suite 120, Ladera Ranch, California 92694,
Attention: Michael S. McClure (Telephone No. (949) 249-6600 and Telecopy No.
(949) 429-6606); copies to: Michael McClure (Telephone No. (949) 249-6600 and
Telecopy No. (949) 429-6606) and Charles Mersky, Esquire (Telephone No.
(214) 922-8800 and Telecopy No. (214) 922-8801).

(b) if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts 02110, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and

(c) if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages of this Agreement, or as provided to Borrower in writing
by the Administrative Agent or the Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

70



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Sections 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vi) release any Credit Party from its obligations under
the Loan Documents or release any Collateral, except as specifically provided
for herein, without the written consent of each Lender, (vii) subordinate the
Loans or any Collateral without the written consent of each Lender, (viii) waive
or modify any conditions of extending the Loans set forth in Section 2.19
without the written consent of each Lender affected thereby, or (ix) consent to
the Collateral securing any other Indebtedness without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(d) Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein; and (2) the
Required Lenders may consent to allow a Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding. Administrative Agent may,
after consultation with the Borrower, agree to the modification of any term of
this Credit Agreement or any other Loan Document to correct any printing,
stenographic or clerical errors or omissions that are inconsistent with the
terms hereof.

 

71



--------------------------------------------------------------------------------

(e) If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

(f) Notwithstanding any provision of this Agreement to the contrary none of the
Lenders or the existing Borrower will be required to execute assumption or
amendment documents to add a Person as a Borrower or as a Guarantor. If Real
Property assets are added to the Pool in accordance with this Agreement and the
owner is not already a Borrower, then such owner may be added as a Borrower as
required by Section 5.12 pursuant to a Joinder Agreement in the form attached
hereto as Exhibit F executed by such owner and delivered to the Administrative
Agent, and in each case Borrower, Guarantor, such owner and the Administrative
Agent will enter into an amendment to the Environmental Indemnity.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation of this Agreement or any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred (including any Appraisal costs) during any waivers, workout,
restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an ”Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of law in a final
non-appealable judgment, or the breach of this Agreement by the Indemnitee,
including without limitation, the failure of the Indemnitee to make advances
pursuant to its Commitment in breach of its obligations hereunder.

 

72



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent.

Provided, no consent of the Borrower or Administrative Agent shall be required
in connection with any assignment to an entity acquiring, or merging with, a
Lender.

(ii) Assignments shall be subject to the following additional conditions:

 

73



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

74



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) Borrower’s obligations hereunder shall
not be increased. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

(d) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Lead
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.

 

75



--------------------------------------------------------------------------------

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

(c) Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

(d) Each Person constituting the Borrower shall be bound jointly and severally
with one another to make, keep, observe and perform the representations,
warranties, covenants, agreements, obligations and liabilities imposed by this
Agreement and the other Loan Documents upon the “Borrower.”

 

76



--------------------------------------------------------------------------------

(e) Each Borrower agrees that it shall never be entitled to be subrogated to any
of the Administrative Agent’s or any Lender’s rights against any Credit Party or
other Person or any collateral or offset rights held by the Administrative Agent
or the Lenders for payment of the Loans until the full and final payment of the
Loans and all other obligations incurred under the Loan Documents and final
termination of the Lenders’ obligations, if any, to make further advances under
this Agreement or to provide any other financial accommodations to any Credit
Party. The value of the consideration received and to be received by each
Borrower is reasonably worth at least as much as the liability and obligation of
each Borrower incurred or arising under the Loan Documents. Each Borrower has
determined that such liability and obligation may reasonably be expected to
substantially benefit each Borrower directly or indirectly. Each Borrower has
had full and complete access to the underlying papers relating to the Loans and
all of the Loan Documents, has reviewed them and is fully aware of the meaning
and effect of their contents. Each Borrower is fully informed of all
circumstances which bear upon the risks of executing the Loan Documents and
which a diligent inquiry would reveal. Each Borrower has adequate means to
obtain from each other Borrower on a continuing basis information concerning
such other Borrower’s financial condition, and is not depending on the
Administrative Agent or the Lenders to provide such information, now or in the
future. Each Borrower agrees that neither the Administrative Agent nor any of
the Lenders shall have any obligation to advise or notify any Borrower or to
provide any Borrower with any data or information regarding any other Borrower.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits of any Borrower (general or special, time or
demand, provisional or final), at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of a
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Lead Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

77



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the state and federal courts
in Boston, Massachusetts and in New York, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

Notwithstanding the foregoing choice of law:

(i) matters relating to the creation, perfection, priority and enforcement of
the liens on and security interests in a Mortgaged Property or other assets
situated in another jurisdiction(s), including by way of illustration, but not
in limitation, actions for foreclosure, for injunctive relief, or for the
appointment of a receiver, shall be governed by the laws of such state;

(ii) Administrative Agent shall comply with applicable law in such state to the
extent required by the law of such jurisdiction(s) in connection with the
foreclosure of the security interests and liens created under the Deed of Trust
or exercising any rights with respect to the Mortgaged Property directly, and
the other Loan Documents with respect to the Mortgaged Property or other assets
situated in another jurisdiction; and

(iii) provisions of Federal law and the law of such other jurisdiction(s) shall
apply in defining the terms Hazardous Materials, Environmental Laws and Legal
Requirements applicable to the Mortgaged Property as such terms are used in this
Loan Agreement, the Environmental Indemnity and the other Loan Documents

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

78



--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from any Credit Party relating to the Credit Party or
its business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

79



--------------------------------------------------------------------------------

SECTION 9.13 Interest Rate Limitation. If at any time there exists a maximum
rate of interest which may be contracted for, charged, taken, received or
reserved by the Lenders in accordance with applicable law (the “Maximum Rate”),
then notwithstanding anything herein to the contrary, at any time the interest
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively,
the ”Charges”), shall exceed such Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been paid in respect of such Loan but were
not payable as result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lenders in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lenders. If, for
any reason whatsoever, the Charges paid or received on the Loans produces a rate
which exceeds the Maximum Rate, the Lenders shall credit against the principal
of the Loans (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such Charges) such portion of said Charges as shall be
necessary to cause the interest paid on the Loans to produce a rate equal to the
Maximum Rate. All sums paid or agreed to be paid to the holders of the Loans for
the use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the parties hereto. Without notice to the Borrower or any other
person or entity, the Maximum Rate, if any, shall automatically fluctuate upward
and downward as and in the amount by which such maximum nonusurious rate of
interest permitted by applicable law fluctuates.

SECTION 9.14 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

[Signature page to follow]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

   

STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P.

a Delaware limited partnership

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its General Partner

     

By:

 

/s/ Michael S. McClure

     

Name:

 

Michael S. McClure

     

Title:

 

Chief Financial Officer

     

SSTI 12714 S LA CIENEGA BLVD, LLC,

a Delaware limited liability company

   

SSTI 2025 N RANCHO DR, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

SSTI 3155 W ANN RD, LLC,

a Delaware limited liability company

   

SSTI 8900 MURRAY AVE, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

   

SSTI 815 LASALLE AVE, LLC,

a Delaware limited liability company

   

SSTI 3200 ROUTE 37 E, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

SSTI 2526 RITCHIE ST, LLC,

a Delaware limited liability company

   

SSTI 5970 CENTENNIAL CR, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

SSTI 281 RICHWOOD RD, LLC,

a Delaware limited liability company

   

SSTI LADERA LAND, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

   

SSTI 4761 GULF BREEZE PKWY, LLC,

a Delaware limited liability company

   

SSTI 2727 MISSOURI AVE, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

SSTI 6047 WOODROW BEAN DR, LLC,

a Delaware limited liability company

   

SSTI 4105 GEORGE BUSBEE PKWY, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

SSTI 52 ANDREW BAILEY RD, LLC,

a Delaware limited liability company

   

SSTI 2801 NORTH BERKELEY LAKE RD, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

   

SSTI 1790 PEACHTREE INDUSTRIAL BLVD, LLC,

a Delaware limited liability company

   

SSTI 3357 BRECKINRIDGE BLVD, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

SSTI 1897 WEST OAK PKWY, LLC,

a Delaware limited liability company

   

SSTI 3720 TRAMORE POINTE PKWY, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

SSTI 6780 ROSWELL RD, LLC,

a Delaware limited liability company

   

SSTI 2340 COBB PKWY SE, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

   

SSTI 3564 LAWRENCEVILLE HWY, LLC,

a Delaware limited liability company

   

SSTI 790 MONUMENT RD, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

   

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

By:

 

/s/ Michael S. McClure

   

By:

 

/s/ Michael S. McClure

 

Name:

 

Michael S. McClure

   

Name:

 

Michael S. McClure

 

Title:

 

Chief Financial Officer

   

Title:

 

Chief Financial Officer

SSTI 5550 TIMUQUANA RD, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

     

By:

 

/s/ Michael S. McClure

       

Name:

 

Michael S. McClure

       

Title:

 

Chief Financial Officer

     

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Guarantor joins in the execution of this Agreement to evidence its agreement
to the provisions of Sections 5.01, 5.14, 6.05 and 6.07 of this Agreement.

 

STRATEGIC STORAGE TRUST, INC.,

a Maryland corporation

By:

 

/s/ Michael S. McClure

Name:

 

Michael S. McClure

Title:

 

Chief Financial Officer

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Signature page to Credit Agreement with Strategic Storage Operating Partnership,
L.P.

 

KEYBANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent,

By:

 

/s/ Christopher T. Neil

Name:

 

Christopher T. Neil

Title:

 

Senior Relationship Manager

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER

  

LOAN COMMITMENT

(Percentage)

 

KEYBANK, NATIONAL ASSOCIATION

   $ 82,000,000.00         (100%)   